Exhibit 10.1

 

CERTAIN MATERIAL (INDICATED BY [***]) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.  THE OMITTED MATERIAL HAS
BEEN  FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Patheon Puerto Rico, Inc.

and

Depomed, Inc.

 

COMMERCIAL MANUFACTURING SERVICES AGREEMENT

 

THIS COMMERCIAL MANUFACTURING SERVICES AGREEMENT, including all schedules
attached hereto (collectively, the “Agreement”) is effective as of June 1, 2011
(the “Effective Date”), by and between Patheon Puerto Rico, Inc. (“Patheon”), a
corporation organized under the laws of the Commonwealth of Puerto Rico, having
its principal place of business at Villa Blanca Industrial Park, State Road
No. 1, Km. 34.8, Jose Garrido Avenue, Caguas, Puerto Rico 00725 and at State
Road 670, Km 2.7, State Road 670 Km 2.7, Manatí, Puerto Rico 00674, and
Depomed, Inc. (“Depomed”), a corporation organized under the laws of the State
of California, having its principal place of business at 1360 O’Brien Drive,
Menlo Park, California 94025.  Patheon and Depomed each is referred to herein as
a “Party” and collectively as the “Parties.”

 

WITNESSETH:

 

WHEREAS, Patheon is in the business of providing contract manufacturing services
to the pharmaceutical industry and desires to provide such services to Depomed;

 

WHEREAS, Depomed desires to engage Patheon to provide certain of such services;
and

 

WHEREAS, Patheon and Depomed have agreed upon a contract pursuant to which
Patheon would provide manufacturing and packaging services for the Product (as
hereinafter defined) for Depomed pursuant to the terms and conditions set forth
below.

 

NOW, THEREFORE, in consideration of the foregoing premises, which are hereby
incorporated as a substantive part of this Agreement, and in consideration of
the performance of the mutual covenants and promises herein contained, Patheon
and Depomed, intending to be legally bound, agree as follows:

 

ARTICLE 1 — DEFINITIONS

 

The following terms not defined elsewhere in this Agreement have the following
respective meanings.  Terms defined in plural shall include the singular and
vice-versa.

 

“Act” means the Federal Food, Drug, and Cosmetic Act, together with all
regulations promulgated thereunder, including without limitation cGMPs, in each
case as amended from time to time.

 

“Active Pharmaceutical Ingredient” or “API” means the substance having the name
of gabapentin.

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

“Affiliates” means, with respect to either Party, all corporations or other
business entities that, directly or indirectly, are controlled by, control or
are under the common control with that Party.  For this purpose, the meaning of
the word “control” shall mean having the ability substantially to direct the
affairs or management of an entity, including, but not be limited to, ownership
of more than fifty percent (50%) of the voting shares or interest of such
corporation or other business entity.

 

“Annual Volume” means that volume of Product to be manufactured in any Year of
this Agreement, as set forth in Schedule B.

 

“API Credit Value” means the value to be attributed to the API for certain
purposes of this Agreement, as set forth in Schedule E.

 

“Applicable Laws” means all laws, statutes, ordinances, regulations, rules,
judgments, decrees or orders of any Authority, including, but not limited to,
the Act and cGMPs, to the extent applicable to the subject matter of, or the
performance by, the Parties of their respective obligations under this
Agreement.

 

“Authority” means any governmental or regulatory authority, department, body or
agency or any court, tribunal, bureau, commission or other similar body, whether
federal, state, provincial, county or municipal, including, but not limited to,
the FDA.

 

“Batch” means a batch of the Product.

 

“Batch Records” means the executed manufacturing instructions, batch production
records, the executed packaging order, the analytical testing results and any
other manufacturing related document, such as deviation or investigation
reports.

 

“Bill-Back Items” means the expenses for all third party supplier fees for the
purchase of columns, standards, tooling RFID tags and supporting equipment, and
other project specific items necessary for Patheon to perform the Manufacturing
Services, and which are not included as Materials or subject to the Capital
Expenditure and Equipment Agreement. Bill-Back Items will be charged to Depomed
at Patheon’s cost plus a [***] handling fee.

 

“Business Day” means any day other than a Saturday, Sunday or public holiday in
the USA.

 

“Certificate of Analysis” means documented test results, in written form,
executed by an authorized responsible person employed by Patheon, that
demonstrate compliance of Product to the Specifications.

 

“cGMPs” means current and applicable good manufacturing practice requirements
established in 21 C.F.R. Parts 210 and 211, as amended from time to time, and
other applicable FDA policies, guidelines, and advisory opinions, in effect at
the time a Batch of Product is manufactured.

 

“Conforming” or “Conformity,” with respect to Product, means Product (a) that
was manufactured, packaged and labeled in accordance with cGMPs, other
Applicable Laws, the Master Batch Record, applicable standard operating
procedures of Patheon, the Packaging Instructions, and

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

any other directions or protocols agreed upon by the Parties, in writing (b) for
which the associated Lot Documentation Package has been provided to Depomed,
along with any other documentation required hereunder to be provided to Depomed
by such time, and (c) that, at the time of Delivery, conforms to the
Specifications.

 

“Control” or “Controlled” means, with respect to a Party’s rights to
Intellectual Property, that the Party owns or has a license to such Intellectual
Property and has the ability to grant to the other Party a license to such
Intellectual Property, as provided for herein, without violating the terms of
any agreement or other arrangement with any third party existing at the time
such Party would be first required hereunder to grant the other Party such
license.

 

“Dedicated Equipment” means the Dedicated Equipment set forth in Exhibit A of
the Capital Expenditure and Equipment Agreement attached hereto as Schedule D,
as it may be amended from time to time by the Parties, pursuant to its terms.

 

“Depomed Intellectual Property” means any and all Intellectual Property
Controlled by Depomed or its Affiliates that is necessary or useful to perform
the Manufacturing Services, or that covers the Product, including but not
limited to the composition of matter of the Product and methods of using,
manufacturing, and/or administering the Product.

 

“Deliver” or “Delivery,” with respect to Product, means delivery by Patheon to a
common carrier, as provided in Section 2.2.1.

 

“Equipment” means the Dedicated Equipment and the Non-Dedicated Equipment.

 

“FDA” means the United States Food and Drug Administration.

 

“Intellectual Property” means all intellectual property rights, including,
without limitation, patents, patent applications, formulae, trademarks, trade
names, Inventions, works of authorship, copyrights, industrial designs, and
registrations and applications for registration of any of the foregoing.

 

“Invention” means any information, innovation, improvement, development,
discovery, computer program, device, trade secret, method, know-how, process,
technique or the like, whether or not written or otherwise fixed in any form or
medium, regardless of the media on which it is contained and whether or not
patentable or copyrightable.

 

“Latent Defect,” (a) with respect to the Product, means a defect that results in
the Product’s being Nonconforming, which was not discoverable, through a
commercially reasonable inspection conducted in accordance with Section 5.3 and
was not known to Depomed at the time it accepted such Product, and (b) with
respect to API, means API that failed, at the time of receipt by Patheon, to
conform to the specifications therefor or to, which failure was not discoverable
through an inspection of the API in accordance with such specifications and
agreed upon test methods and was not known to Patheon at the time it was used to
manufacture Product.

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

3

--------------------------------------------------------------------------------


 

“Lot Documentation Package” has the meaning given in Section 2.1(c)(ii).

 

“Manufacturing Services” means the process validation, manufacturing, quality
control, quality assurance, stability testing, packaging, and related services
to be performed under this Agreement with respect to the Product.

 

“Master Batch Record” or “MBR” means the master batch record most recently upon
by the Parties, in writing, that describes how the Product is to be
manufactured.

 

“Materials” means all materials and components, other than API, that are
necessary for the manufacture or packaging of Product, including but not limited
to excipients and other raw materials, labels and packaging components.

 

“Maximum Credit Value” means the maximum value of API that may be credited by
Patheon under this Agreement as set forth in Section 5.6.5 and Schedule E.

 

“Minimum Run Quantity” means the minimum number of Batches to be produced during
the same cycle of manufacturing as set forth in Schedule B.

 

“NDA” means the New Drug Application for the Product to be submitted to the FDA
by Depomed, including any amendments and supplements thereto.

 

“Nonconforming,” or “Nonconformity,” with respect to Product, means Product that
is not Conforming.

 

“Non-Dedicated Equipment” means the Non-Dedicated Equipment, as set forth in
Exhibit A of the Capital Expenditure and Equipment Agreement as of the Effective
Date and at any time during the term of the Agreement pursuant to any amendment
of Exhibit A implemented pursuant to Section 6.5.

 

“Packaging Instructions” means instructions for the packaging of Product agreed
upon by the Parties as provided in Section 2.1(f) and Schedule B.

 

“Patheon Facility” means the Patheon manufacturing facility located at Villa
Blanca Industrial Park, State Road No. 1, Km. 34.8, Jose Garrido Avenue, Caguas,
Puerto Rico 00725 (the “Caguas Facility”), and at State Road 670, Km 2.7, State
Road 670 Km 2.7, Manatí, Puerto Rico 00674 (the “Manati Facility”), or any other
facility operated by Patheon and agreed upon by the Parties, pursuant to
Section 3.6.

 

“Patheon Intellectual Property” means any and all Intellectual Property
Controlled by Patheon or its Affiliates that is necessary or useful to perform
the Manufacturing Services or that otherwise covers the Product, including but
not limited to the composition of matter of the Product, or a method of using,
manufacturing, or administering the Product.

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

4

--------------------------------------------------------------------------------


 

“Post-Validation Product” means Product manufactured following Patheon’s
validation of its scaled-up manufacturing process, as described in
Section 2.1(a).

 

“Product” means the finished pharmaceutical product known as GRALISE
(gabapentin) for PHN, in a formulation and at a dosage, which is the subject of
Investigational New Drug application No. 71, 439 and NDA No. 22-544.  For
clarity, the Product may be supplied under this Agreement in bulk tablet form or
packaged and labeled for use commercially, as samples or as otherwise agreed by
the Parties in writing, and in accordance with the applicable Purchase Order.

 

“Purchase Order” means a numbered, written order for the Product that states the
quantity, packaging configuration, and requested delivery date(s) for such
Product, and any other facts necessary to ensure the timely and correct
manufacture, packaging, labeling, and shipment of the Product so ordered.

 

“Quality Agreement” means the quality agreement attached hereto as Schedule C.

 

“Recall” means any (a) action by Depomed, its Affiliates or its authorized
licensees or Marketing Partner(s) to recover title to or possession of
quantities of the Product sold or shipped to third parties (including, without
limitation, any recall, field correction, or voluntary withdrawal of Product
from the market); (b) action, request, directive or order by any Authority to
detain or destroy, or conduct a recall, field correction, or voluntary
withdrawal with respect to any Product or to distribute a “Dear Doctor” letter
or its equivalent, regarding use of the Product; or (c) action by Depomed, its
Affiliates or licensees to refrain from selling or shipping quantities of the
Product to third parties which would have been subject to a recall, field
correction, or voluntary withdrawal if sold or shipped.

 

“Specifications means the specifications for the Product, its packaging and its
labeling, including those attached hereto as Schedule A and those added thereto
by mutual written agreement of the Parties during the term of this Agreement.
Schedule A may be amended from time to time as required and as authorized, in
writing, by Depomed.

 

“Territory” means the USA, each of its territories, districts and possessions
and the commonwealth of Puerto Rico.

 

“Third Party Rights” has the meaning given in Section 8.3.

 

“USA” means the United States of America.

 

“Validation Product” means Product manufactured prior to Patheon’s completion of
process validation, as described in Section 2.1(a).

 

“Year” means a calendar year.

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 2 — MANUFACTURING SERVICES AND RESPONSIBILITIES

 

2.1                               Manufacturing Services.  Patheon will perform
the Manufacturing Services for Depomed, at the Patheon Facility.  Such
Manufacturing Services shall include the following.

 

(a)                                  Process Validation.  Patheon  will validate
the current Product manufacturing process according to cGMPs,  as agreed upon
and detailed in the Process Validation Proposal (Patheon proposal number
DPM-CCG1-11-0410-R1 and Depomed Purchase Orders 10927 and 10936).

 

(b)                                 Product Manufacture.  Patheon will
manufacture Product for purposes of supplying Product to Depomed, for commercial
and other lawful use in the Territory, in accordance with the terms and
conditions herein.  All manufactured Product must meet specifications and
criteria as set forth in the process validation protocol.

 

(c)                                  Quality Control and Quality Assurance.

 

(i)  Patheon will perform the quality control and quality assurance testing
specified in the Quality Agreement.  Batch review and release for shipment to
Depomed will be the responsibility of Patheon’s quality assurance group. 
(Subject to Patheon’s obligations under this Agreement, Depomed will be
responsible for the release of Product to the market.)  Patheon will perform its
batch review and release responsibilities in accordance with Patheon’s standard
operating procedures, which are subject to Depomed audit review.

 

(ii)  Each time Patheon releases a Batch, and prior to shipment of the Batch,
Patheon shall provide Depomed with the Certificate of Analysis and certificate
of compliance for the Batch, including, but not limited, to a statement that the
Batch has been manufactured and tested in accordance with cGMPs and Applicable
Laws and conforms to the Specifications, and any deviation reports
(collectively, the “Lot Documentation Package”).  Patheon shall retain ownership
of the (A) Batch Records, including, but not limited to, batch production, lot
packaging, equipment set-up control and operating parameters records, data
printouts, and raw material data, and (B) laboratory notebooks prepared by
Patheon, shall be the exclusive property of Patheon; provided that Patheon
hereby grants Depomed a perpetual, fully paid-up, royalty-free, worldwide,
irrevocable, unencumbered right and license to use, and to grant to third
parties the right to use, the foregoing in connection with the development,
manufacture, testing, seeking of regulatory approval, and commercialization of
Product.  Notwithstanding anything to the contrary herein, the Parties agree
that any and all specific Product related information contained in such
documents (the “Product Information”) shall be the sole property of Depomed,
subject only to a limited right by Patheon to use the Product Information to
provide the Manufacturing Services in accordance with the terms and conditions
herein.  To the extent that any rights in the Product Information do not
automatically vest in Depomed by the terms of this Agreement, Patheon hereby
irrevocably and unconditionally assigns and agrees to

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

6

--------------------------------------------------------------------------------


 

assign to Depomed all of Patheon’s rights, title, and interest in and to such
Product Information, including any Intellectual Property therein.

 

(d)                                 Supply of Materials.  Patheon shall supply
all Materials, at Patheon’s expense.  Patheon shall purchase the Materials from
vendors that have been pre-approved by Depomed, in writing, and shall not change
any vendors of packaging components or excipient materials without prior written
approval from Depomed.  Patheon shall be responsible for sampling, inspecting,
testing and releasing Materials, in accordance with the terms and conditions of
this Agreement.

 

(e)                                  Stability Testing.  Patheon will conduct
stability testing of the Product, for separately-charged fees, in accordance
with a written scope of work, which is minimally defined in the stability
commitment per the applicable NDA to be agreed upon by the Parties at a future
date, and which shall be made subject to the terms and conditions of this
Agreement.  Patheon will not make any changes to such testing protocols without
prior written approval from Depomed.  If a confirmed stability test failure
occurs, Patheon will notify Depomed within one (1) Business Day, after which
Patheon and Depomed will jointly determine the proceedings and methods to be
undertaken to investigate the cause of the failure, including, but not limited
to, which Party will bear the cost of the investigation.  Patheon will not be
liable for these costs unless it has failed to perform the Manufacturing
Services in accordance with cGMPs or other Applicable Laws, or to supply Product
that is Conforming.  Patheon will give Depomed all stability test data and
results, at Depomed’s request.

 

(f)                                    Packaging.  Patheon will package the
Product as set out in the Specifications.  Depomed will be responsible for the
cost of artwork development.  Patheon will determine and imprint the batch
numbers and expiration dates for each Batch shipped.  The batch numbers and
expiration dates will be affixed on the Product and on each shipping carton of
Product, as outlined in the Specifications and as required by cGMPs.  Depomed
may, in its sole discretion, make changes to labels, product inserts, and other
packaging for the Product.  Depomed will be responsible for submitting such
changes to Authorities responsible for the approval of the Product.  Depomed
also will be responsible for the cost of labelling obsolescence when changes are
made.  Patheon’s name will not appear on the Product or its labeling or
packaging, except to the extent (i) required by Applicable Laws or (ii) agreed
upon by the Parties, in writing.

 

(g)                                 Bill Back Items.  Patheon shall obtain
Depomed’s written approval before ordering any Bill-Back Item.  Depomed shall
reimburse Patheon for the actual cost of Bill-Back Items, plus a [***] handling
fee.

 

(h)                                 Product Rejection for Specification Failure.
Internal process specifications will be defined and agreed upon by the Parties,
in writing.  If Patheon manufactures Product in accordance with such agreed-upon
process specifications, and a Batch or portion of a Batch does not meet the
Specifications, Patheon will immediately notify Depomed and Depomed and Patheon
shall meet and discuss in good faith to correct apparent Product deficiencies at
Patheon’s expense.

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

7

--------------------------------------------------------------------------------


 

(i)                                 Transfer to Manati Facility.  Patheon shall
be responsible for the transfer of the Product manufacturing process from the
Caguas Facility to the Manati Facility.  Depomed will be responsible for
completing all required Product-related regulatory filings. Patheon will
manufacture Product at the Caguas Facility until such transfer to the Manati
Facility is complete, all regulatory approvals or clearances required to market
Product manufactured at the Manati Facility have been obtained, and all of
Depomed’s Product requirements will be met by Product manufactured at the Manati
Facility. The parties will work in good faith to expedite the transfer process.

Notwithstanding any other provision of this Agreement (or the Capital
Expenditure and Equipment Agreement or the Quality Agreement) to the contrary,
any and all expenses associated with the transfer contemplated this
Section 2.1(i) shall be borne by Patheon.

 

2.2                               API Supply.

 

2.2.1                     Timing and Method of Delivery.  At least [***] days
before (a) the scheduled production date, in the case of Validation Product, and
(b) the start of each calendar month, in the case of Post-Validation Product,
Depomed will deliver to the Patheon Facility, DDP (Incoterms 2010), free of
charge, API in such quantities as Depomed reasonably believes are sufficient to
enable Patheon to manufacture the required quantities of Product.  Each shipment
of API shall be accompanied by a certificate of analysis from the API
manufacturer confirming the identity, purity, and compliance with specifications
covering such API that have been approved by Depomed, in writing.  Patheon shall
verify the quantity of each batch of API received and will release the batch
based on tests of conformance detailed in the specifications for the API.

 

2.2.2                     Failure of Timely Delivery.

 

(a)  If the API required for Product manufacture is not received within the
applicable time-period provided in section 2.2.1, Patheon may delay the shipment
of such Product as necessary as a result of the delay, such delay not to exceed
the number of days of the delay in receipt of the API, and if Patheon is unable
to manufacture the Product in time to meet such revised shipment date, due to
prior third-party production commitments, Patheon may further delay such
shipment for a period of time sufficient to enable Patheon to fulfill such prior
third-party commitments, and the Parties shall agree, in writing, on a revised
shipment date.

 

(b)  The failure of Depomed to supply API shall not give rise to a right to
terminate this Agreement or to any cause of action by Patheon, but shall stand
as sufficient justification of Patheon’s inability to Deliver Product, as set
forth in Section 2.2.1., without any further consequences to Patheon, to the
extent such inability to Deliver is a direct result of such failure to supply
API by Depomed.

 

2.2.3                     Patheon’s Responsibility for API; Title.  API received
from Depomed will be held by Patheon, on behalf of Depomed.  Title to the API,
all work in progress to manufacture the Product, and all Product in possession
or under the control or responsibility of Patheon, shall at all times remain in
Depomed and, to the extent such rights do not automatically vest in Depomed by
the nature of this Agreement, Patheon hereby assigns to Depomed all such rights;
provided, however,  Patheon shall be liable for any loss or damage caused
directly or indirectly by Patheon due to Patheon’s negligence,

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

8

--------------------------------------------------------------------------------


 

willful misconduct, or breach of this Agreement subject to Section 8.2 and to
Section 5.6 in the case of API.

 

Except as set forth in Section 5.6, Patheon shall use the API only to perform
Manufacturing Services and for no other purpose.

 

ARTICLE 3 — FORECASTS AND ORDERS FOR PRODUCT

 

3.1                               [***] Month Forecasts.

 

3.1.1                     Initial Forecast.  Within one (1) month after the
Effective Date, Depomed will give Patheon a non-binding, initial, [***] forecast
of the quantity of Product (i.e., the number of tablets and, where applicable,
bottles in which they will be contained) that Depomed expects to order during
the following [***].  Such initial forecast will be updated by Depomed (i) on or
before the date on which Depomed files the NDA and (ii) within [***] prior to
the expected grant of approval of the NDA by the FDA.

 

3.1.2                     Rolling Monthly Forecast.  Contemporaneously with the
first delivery of a Purchase Order under Section 3.4, Depomed will give Patheon
a non-binding, [***] rolling forecast of the quantity of Product that Depomed
expects to order during the following [***] (the “Forecast”).  The Forecast will
be updated by Depomed on or before the fifteenth day of each month thereafter,
so that it covers each subsequent [***] time-period.  Depomed will update the
Forecast on a more frequent basis if it determines that the quantity of Product
it will require in the following months has changed by more than [***] from that
provided in most recently updated Forecast.

 

3.2                               [***] Year Forecast.  On or before the [***]
during the term of this Agreement, Depomed will give Patheon a written,
non-binding [***] forecast of the quantity of Product that Depomed expects to
order during such [***].

 

3.3                               Firm Orders.

 

3.3.1                     For First Shipment of Post-Validation Product.

 

(a)  Except as otherwise contemplated by Section 3.3(d), at least [***] before
the anticipated start of manufacture of Post-Validation Product, Depomed will
update the Forecast for the first [***] of such Post-Validation Product
manufacture.  Subject to subsection (b), below, the [***] of such updated
Forecast will constitute a firm order (the “First Firm Order”) by Depomed to
purchase and by Patheon to manufacture and Deliver the quantity of Product that
is the subject of the First Firm Order, in accordance with the terms and
conditions herein.  Notwithstanding the foregoing provisions of this
Section 3.3(a), Product subject to Depomed purchase orders [***] lots of Gralise
™ 300mg and [***] lots of Gralise ™ 600mg will be delivered not later than [***]
for bulk product and [***] for Bottled Product and [***] lot of Gralise ™ 300mg
and [***] lots of Gralise ™ 600mg will be Delivered not later than [***].

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

9

--------------------------------------------------------------------------------


 

(b) If the manufacturing has not started Depomed may cancel any or all of the
First Firm Order upon delivery of notice of cancellation to Patheon, (i) at no
cost to Depomed, if such notice is delivered not later than [*** ] before the
scheduled delivery date of the Product covered by the First Firm Order, or
(ii) at a cost of [***] per cancelled Batch, if such notice is delivered not
later than [***], but less than [***] before such scheduled delivery date.  The
Parties agree that such payment will be considered liquidated damages for
Patheon’s loss of manufacturing and will not be considered a penalty.  If
Depomed so cancels any part of the First Firm Order, the Forecast (and the First
Firm Order) will be adjusted accordingly, at such time.

 

(c) Firm Orders Thereafter.  After the Initial Manufacturing Month, on a rolling
basis during the term of this Agreement, and on or before the [***] day of each
month, Depomed will issue an updated [***] forecast that starts with the next
calendar month.  The first [***]  of that updated forecast will constitute a
firm written order in the form of a purchase order or otherwise (“Firm Order”)
by Depomed to purchase and, when accepted by Patheon, for Patheon to manufacture
and deliver the agreed quantity of the Products on a date not less than  [***]
following the date that the Firm Order is submitted.

 

3.3.2                     For Subsequent Shipments.  Upon Delivery of Product
pursuant to the First Firm Order and thereafter, Patheon will use commercially
reasonable efforts to supply Depomed up to [***] of the total quantity of
Product forecasted for such [***] period (the “Maximum Firm Order”).

 

3.4                               Purchase Orders.

 

3.4.1                     For Validation Product.  Depomed has already submitted
Purchase Order(s) for Validation Product.  Patheon shall  Deliver all such
Validation Product so ordered by Depomed within the time frames requested in
such Purchase Orders, in accordance with the terms and conditions of this
Agreement.

 

3.4.2                     For Post-Validation Commercial Product.

 

(a)  Except as set forth in Section 3.3 with respect to the First Firm Order,
Depomed will provide Patheon with each Purchase Order for Post-Validation
Product not less than [***] prior to the delivery date requested in such
Purchase Order.  Patheon shall supply all quantities of Product covered by such
the Purchase Order and will use commercially reasonable efforts to supply any
amounts of Product ordered in excess of the Firm Order.  Within [***] days after
receipt of each such Purchase Order, Patheon shall provide Depomed with written
confirmation of the Purchase Order and shall notify Depomed of Patheon’s
requirements for API to manufacture and package the Product to be supplied
pursuant to such Purchase Order.  In addition, Patheon shall notify Depomed of
the corresponding needs for API for each month of the Firm Orders.

 

3.5                               Reliance by Patheon.

 

3.5.1                     Depomed understands and acknowledges that Patheon will
rely on the Maximum Firm Orders and Forecasts in ordering Materials sufficient
to meet the Purchase Orders.  In addition, Depomed understands that, to ensure
an orderly supply of the Materials, Patheon may want to purchase the Materials
in sufficient volumes to meet the production requirements for Product during the
ensuing

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

10

--------------------------------------------------------------------------------


 

[***] of the Forecast or to meet the production requirements of any longer
period agreed to by Patheon and Depomed, in writing.  Accordingly, Depomed
authorizes Patheon to purchase Materials sufficient for it to supply all Product
forecasted for the [***] of the most recent Forecast given by Depomed under
Section 3.1.  Patheon may make other purchases of Materials to meet anticipated
manufacturing requirements, based on forecasts for longer periods, if agreed to
in writing by the Parties.   Depomed has authorized Patheon to order Materials
for any launch quantities of Product requested by Depomed.  If Materials ordered
by Patheon to meet Depomed’s Purchase Orders issued in accordance with
Section 3.4.2 or as permitted under this Section 3.5.1 are not included in
Product manufactured prior to their expiration dates through no fault of
Patheon, then Depomed will pay to Patheon all costs incurred by Patheon for the
purchase and handling of such Materials.  Patheon shall promptly notify Depomed
of the identity of any Materials that have been purchased in accordance with
this Section 3.5 and that have expired or become obsolete, and any costs to be
charged to Depomed therefor, in accordance with this Section 3.5.  Reimbursement
of such costs by Depomed shall be due, where applicable, within [***] after its
receipt of Patheon’s reconciliation report and calculation of such costs
prepared in accordance with Section 5.6.  Patheon shall provide pricing
information sufficient to show the costs of such Materials, where reimbursement
is requested by Patheon.

 

3.5.2                     If Depomed fails to take possession or to arrange for
the delivery or destruction of any (a) Materials for which Depomed has paid
Patheon’s costs pursuant to Section 3.5.1 or (b) Product, within [***] after
such payment for Materials or manufacture of such Product, then, upon at least
[***] written notice to Depomed, (i) Patheon will destroy such Materials and
will charge Depomed for its reasonable costs of such destruction, and
(ii) Depomed will pay Patheon [***] per pallet for Product that does not contain
controlled substances or require refrigeration or [***] per pallet for Product
that contains controlled substances or requires refrigeration, per month
thereafter, for storing such Product.  Patheon may ship Product held by it
longer than [***] to Depomed, at Depomed’s reasonable expense, on [***] written
notice to Depomed.

 

3.6                               Second Source.  The Parties acknowledge that
Depomed may obtain Product from one or more third parties during the term of
this Agreement and that Depomed shall be entitled, at any time, in its
discretion, to qualify a second source for manufacturing Product. Depomed shall
give Patheon notice at the time of initiation of qualification of a Second
source. If Depomed appoints a third party as a second-source-supplier of
Product, (a) Patheon shall, at Depomed’s expense, provide reasonable assistance
to enable the establishment of such second source, including without limitation,
providing any and all documents necessary or useful in connection therewith to
Depomed, and (b) [***].  Notwithstanding the foregoing, Patheon shall notify
Depomed promptly upon determining that it will not, for any reason, Deliver in
any [***] period, Conforming Product in quantities of at least [***] of the
quantities of Product ordered by Depomed during such [***] period in accordance
with Section 3.4, and, in addition to any other rights Depomed may have, if
Patheon so notifies Depomed, or if Patheon otherwise fails to Deliver such
quantities of Product in such [***] period, the requirement that [***], as
provided in the preceding sentence shall not apply.

 

ARTICLE 4 — PRODUCT DELIVERY

 

4.1                               Shipment Authorization.  Depomed will
determine when Product released by Patheon will be shipped, following its review
of the relevant Lot Documentation Package provided in accordance with

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

11

--------------------------------------------------------------------------------


 

Section 2.1(c)(ii).  Patheon shall not Deliver the Product until Depomed has
authorized its Delivery, in writing.

 

4.2                               Manner of Delivery.  Promptly upon receipt of
Depomed’s authorization for the Delivery of Product, in accordance with
Section 4.1, Patheon shall have the Product shipped to Depomed or its designee,
as indicated on the relevant Purchase Order, FCA (Incoterms 2010), the Patheon
Facility, unless the Parties have agreed otherwise, in writing.  Patheon will,
in accordance with Depomed’s instructions and as agent for Depomed, (a) arrange
for shipping to be paid by Depomed and (b) at Depomed’s expense, obtain any
official authorization necessary to export the Product for Delivery.  Depomed
will arrange for insurance and will select the freight carrier used by Patheon
to ship the Product and may monitor Patheon’s shipping and freight practices as
they pertain to this Agreement.  Product will be transported in accordance with
Depomed’s written shipping instructions.

 

ARTICLE 5— QUALITY

 

5.1                               Quality Control.  Patheon shall ensure that
all Product supplied to Depomed is Conforming and that Depomed timely receives
all documentation required hereunder in connection therewith.  In addition,
Patheon and Depomed shall comply with their respective obligations under the
Quality Agreement.

 

5.2                               Deviations.  Patheon will diligently track all
deviations associated with the Product.  Patheon shall be responsible for
investigating, resolving, and documenting deviations from Batch Records, cGMPs
and Specifications and reporting such matters to Depomed promptly and
regularly.  Patheon will notify Depomed of any Significant Deviations (as
defined below) within [***] of occurrence, according to standard operating
procedures pre-approved in writing by Depomed.  Patheon shall ensure that
appropriate investigations are conducted in accordance with such standard
operating procedures.  Patheon shall provide quality assurance approval for all
investigations and corrective and preventive action plans, all of which shall be
shared in advance with Depomed and shall be subject to the written approval of
Depomed, which shall not be unreasonably withheld.  For purposes of this
Agreement “Significant Deviation” means any deviation that (a) has an immediate
or probable wide-ranging impact on a cGMP product, process or system in any
facility where activities are conducted pursuant to this Agreement, (b) could
result in significant Product safety or efficacy risk (e.g., sterility failure
or data integrity issues), (c) would require notification to an Authority, or
(d) would otherwise be considered by a reasonable quality assurance professional
to be significant.

 

5.3                               Product Rejection.

 

5.3.1  Timing and Notice.

 

(a)  Except with respect to Product with a Latent Defect, Depomed shall have
(i) [***] from the date on which Depomed or its designee received a Batch or
(ii) [***] from the date on which Depomed received the complete Lot
Documentation Package for such Batch, whichever is earlier, to reject all or
part of such Batch because it is Nonconforming.

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

12

--------------------------------------------------------------------------------


 

(b)  Depomed shall have [***] following the date of discovery of a Latent Defect
in the Product to reject such Product, provided, however, that Depomed may not
reject any Product or make a claim that it is Nonconforming more than [***]
after the Product’s expiration date.

 

(c)  A Product rejection shall be made effective by Depomed or its designee
giving Patheon a written notice (a “Deficiency Notice”), within the time period
permitted under Section 5.3.1(a) or (b), as applicable, which specifies the
manner in which the Product is Nonconforming.  Should Depomed or its designee
fail to provide Patheon with a Deficiency Notice for Product within the
applicable time period, such Product shall be deemed to have been accepted.

 

5.3.2  Defect Due to API.  If any rejected Product failed, at the time of
Delivery, to meet the Specifications, due to a Latent Defect in the API used to
manufacture it, Patheon shall be entitled to the Production Fees for such
Product and the costs of any tests reasonably employed by Patheon to determine
the defect in the API.

 

5.3.3  Remediation of Rejected Product.  Upon rejection of any Batch, Depomed or
its designee may require, at its option, rework in accordance with procedures
spelled out in the NDA, destruction, or replacement of the Batch.  Costs
associated with such rework, destruction or replacement shall be borne by
Patheon, if the Batch was Nonconforming.

 

5.3.4  Payment Adjustments.  If Depomed rejects Product pursuant to
Section 5.3.1 before the date on which payment therefor is due pursuant to
Sections 6.1 and 6.2, Depomed may withhold payment for that Product. If Depomed
timely rejects Nonconforming Product after payment therefor has been made,
Depomed shall be entitled to recoup all costs incurred in connection therewith,
including the amount paid to Patheon therefor, as well as all associated
shipping costs borne by Depomed within [***] of rejection. Such recoupment shall
be made, at Depomed’s election: (a) by Patheon’s issuing a prompt refund or
(b) by Depomed’s offsetting such amount against the payment of future invoices
for Product.  Payments for all Product that Depomed rejects but that is later
agreed or determined pursuant to Section 5.4 to be Conforming shall be paid to
Patheon within [***] following the later of the date on which such determination
is made or, if applicable, the date such determination is relayed to Depomed.

 

5.4                               Disputes Regarding Conformity.  If Patheon and
Depomed fail to agree on whether any rejected Product is Nonconforming, upon
request by either Party, samples of such Product and any relevant documentation
shall be submitted to an independent testing laboratory that is compliant with
FDA regulations and guidelines, or, if the dispute relates to another item of
compliance with the Specifications, an independent expert of recognized repute
within the United States pharmaceutical industry, as applicable (the
“Laboratory”), agreed upon by the Parties, in writing (such agreement not to be
unreasonably withheld or delayed by either Party).  The determination of the
Laboratory shall be final and binding upon the Parties.  The fees and expenses
of the Laboratory shall be paid by the Party against which the determination is
made.  Patheon shall not destroy any rejected Product as to which there exists a
dispute, until such dispute has been resolved.

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

13

--------------------------------------------------------------------------------


 

5.5                               Access to the Patheon Facility by Depomed
Representatives.  Upon reasonable advance notice, Patheon shall permit Depomed
representatives to enter the Patheon Facility during regular business hours for
the purpose of making quality control inspections of (a) the facilities used in
the manufacture of Product and (b) the Equipment, during the period it is used
in connection therewith.  Any such Depomed representatives shall be advised of
the confidentiality obligations of Article 7 and shall follow such security and
facility access procedures as are reasonably designated by Patheon in advance of
such inspections.  Patheon may require that, at all times at the Patheon
Facility, Depomed representative be accompanied by a Patheon representative and
that Depomed representatives not enter areas of the facility used in production
of the Product at times other than when production is occurring, to ensure the
protection of Patheon’s or a third party’s confidential information.

 

5.6                               API Yield Calculation.

 

5.6.1                     Monthly Reporting.  Patheon shall provide Depomed with
a monthly inventory report, within [***] Business Days after the end of each
month, of the API held by Patheon, which shall be substantially in the form of
the inventory report form annexed hereto as Schedule F.  The report shall
contain the following information for such month:

 

“Quantity Received,” which shall mean the total quantity of API in Patheon’s
possession that complies with the specifications for the API when received at
the Patheon Facility.

 

“Quantity Dispensed,” which shall mean the total quantity of API dispensed at
the Patheon Facility during the applicable month.  The Quantity Dispensed is
calculated by adding the Quantity Received to the existing inventory of API that
complied with the specifications for API upon receipt by Patheon and is held at
the beginning of the applicable month, less the inventory of API that is held by
Patheon at the end of such month.  The Quantity Dispensed shall only include API
received and dispensed in connection with the manufacture of Product and shall
not include any API (a) that must be retained by Patheon as samples, pursuant to
this Agreement, the Quality Agreement or Applicable Laws, (b) contained in
Product that must be retained as samples pursuant to this Agreement, the Quality
Agreement or Applicable Laws, (c) used in connection with testing, by or on
behalf of Patheon or Depomed, in the performance of this Agreement or the
Quality Agreement (if applicable) and (d) dispensed at Depomed’s request in
connection with technical transfer activities or development activities during
the applicable period, including, without limitation, any regulatory, stability,
validation or test batches manufactured during the applicable period and
required in the performance of this Agreement, the Quality Agreement or pursuant
to Applicable Laws.

 

“Quantity Converted,” which shall mean the total quantity of API contained in
Product produced with the Quantity Dispensed and delivered to Depomed, other
than Product that was rejected, recalled or returned in accordance with
Section 5.3, as a result of a failure by Patheon to provide Manufacturing
Services and/or Product in accordance with this Agreement or the Quality
Agreement.

 

5.6.2                     Annual Reconciliation Reports.  Within [***] after the
end of each Year, Patheon shall prepare a report of the annual reconciliation of
API, in accordance with the reconciliation report form

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

14

--------------------------------------------------------------------------------


 

annexed hereto as Schedule G, including the calculation of the “Actual Annual
Yield” or “AAY” of Product from API during the Year.  AAY is the percentage of
the Quantity Dispensed that was converted to Product delivered and is calculated
as follows:

 

Quantity Converted during the Year

x

100%

Quantity Dispensed during the Year

 

 

 

5.6.3                     Shortfall Calculation.  If the Actual Annual Yield
falls below [***] (the “Target Yield”) in a Year, then the shortfall for such
Year (the “Shortfall”) shall be determined based on the following calculation:

 

[Target Yield — AAY] * API Credit Value * Quantity Dispensed (in kilograms)

 

The Shortfall shall be disclosed by Patheon on a reconciliation report prepared
in the form annexed hereto as Schedule G.

 

5.6.4                     Credit to Depomed for Shortfalls.  If there is a
Shortfall for a Product, then Patheon shall credit Depomed’s account for the
amount of any such Shortfall not later than [***] after the end of the Year in
which the Shortfall occurred.  Each credit under this Section shall be
summarized on the reconciliation report prepared in the form annexed hereto as
Schedule G and shall be made in accordance with Section 5.6.3.  Upon expiration
or termination of this Agreement any remaining credit amount owing under this
Section shall be reimbursed to Depomed by payment thereof to Depomed.

 

5.6.5                     Maximum Credit.  Patheon’s liability for API
calculated in accordance with this Section 5.6 for any Product in a Year shall
not exceed, in the aggregate, the Maximum Credit Value set forth in Schedule E.

 

ARTICLE 6 — PRODUCTION FEES AND PAYMENT

 

6.1                               Production Fees.  Depomed shall pay Patheon
for manufacturing Product, in accordance with the tiered Production Fees for the
Product for the first Year as listed in Schedule B (“Production Fees”), subject
to any adjustments made pursuant to Sections 6.3 and 6.4 or as otherwise agreed
to by the Parties, in writing.  The costs of [***] are included in such
Production Fees.  The costs of [***] are not included and shall be established
in a separate agreement between the Parties.

 

6.2                               Invoices.

 

6.2.1  For Delivered Product.  Patheon shall invoice Depomed for the Production
Fees on or after the date on which Patheon has delivered the subject Product,
pursuant to Article 4, and, except for disputed amounts, Depomed will pay all
invoices within [***] days of the date of the invoice.  Interest on past due,
undisputed amounts will accrue from the date due until the date as payment is
made, at a rate equal to the prime rate, as reported by Citibank, New York, New
York, on the date such payment was due to be paid; provided, however, that in no
event shall such rate exceed the maximum legal

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

15

--------------------------------------------------------------------------------


 

annual interest rate.  If Depomed disagrees for any reason with the amount of
any invoice submitted by Patheon, Depomed shall notify Patheon of such
disagreement within [***] days after receipt of such invoice, and the Parties
shall promptly attempt to resolve the difference.  Any portion of such invoiced
amount that is not in dispute shall be paid within [***] days of the date of the
invoice.

 

6.2.2  For Product Ordered But Not Shipped.  In the event that any Product
manufactured in accordance with Depomed’s orders cannot be recommended for
release by Patheon for a period of [***] days following completion of
manufacturing, and such delay arises from cause(s) which have been established
to be other than the negligence or willful misconduct of Patheon, or Patheon’s
failure to fully comply with the manufacturing protocols, cGMPs or the terms of
this Agreement, Patheon may, upon the expiration of such [***] day period,
invoice Depomed for the applicable Production Fees, and such invoice shall be
due according to Section 6.2.1.

 

6.3                               Price Adjustments.  After the first Year of
the Agreement, Patheon may adjust the Production Fees, [***] as follows:

 

6.3.1                     Manufacturing Costs.  Patheon may adjust the
Production Fees for inflation, based upon the preliminary number for any
increase in the Producer Price Index for Pharmaceutical Preparation
Manufacturing (pcu325412325412) published by the United States Department of
Labor, Bureau of Labor Statistics in August of the preceding Year, compared to
the final number for the same month of the Year prior to that, unless the
Parties otherwise agree in writing.  On or about [***] of each Year, Patheon
will give Depomed a statement setting forth the calculation for the inflation
adjustment to be applied in calculating the Production Fees for the next Year.

 

6.3.2                     Materials Costs.  If Patheon incurs an increase in
Materials costs during a Year, it may increase the Production Fees for the next
Year to the extent necessary to pass through the additional Materials costs;
provided that, prior to November 1st of the Year in which Patheon’s Materials
costs increased, Patheon notifies Depomed thereof and gives Depomed information
about the increase in its Materials costs which will be applied to the
calculation of the Production Fees for the next Year sufficient to reasonably
demonstrate that the increase is justified.  Any information provided by Patheon
to Depomed pursuant to this Section 6.3.2 that is subject to obligations of
confidentiality between Patheon and its suppliers shall be deemed Confidential
Information of Patheon, and subject to the provisions of Article 7.

 

6.3.3                     Pricing Basis.  Depomed acknowledges that the
Production Fees in any Year are quoted based upon the Minimum Run Quantity and
the price tiers specified in Schedule B.  If at any time during the term of this
Agreement Depomed does not order the specified Minimum Run Quantity changes or
the minimum Annual Volume in the lowest tier in a given Year, then Patheon shall
be entitled to request an adjustment to the Production Fees with respect to the
Product to reflect the increased costs that Patheon will incur as a result of
the reduced volumes, and such adjustment shall be effective upon Depomed’s
written consent.  To the extent that the Production Fee has been previously
adjusted pursuant to this Section 6.3.3 to reflect reduced volumes, the
adjustment provided for shall operate based on the fees attributed to such
Product at the time the last of such adjustments were made, including any other
applicable price adjustments in accordance with this Article 6.

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

16

--------------------------------------------------------------------------------


 

6.4                               Extraordinary Increases in Cost of Materials. 
If, at any time, market conditions result in Patheon’s cost of Materials being
materially greater than normally forecasted increases, then Patheon will be
entitled to an adjustment to the Production Fees for any affected Product to
compensate it for the increased Materials costs.  Changes materially greater
than normally forecasted increases will have occurred if (a) the cost of a
Material increases by [***] of the cost for that Material upon which the most
recent fee quote was based (b) the aggregate cost of all Materials required to
manufacture Product increases by [***] of the aggregate cost of all Materials
required to manufacture Product upon which the most recent fee quote was based. 
If Materials costs have been previously adjusted to reflect an increase in the
cost of one or more Materials, the adjustments set out in (a) and (b), above
will operate based on the last cost adjustment for the Materials.

 

Production Fees revised under this Section 6.4 shall be effective for any
Product delivered on or after the first day of the month following Depomed’s
receipt of the revised Schedule B, in accordance with Section 6.6.

 

6.5                               Adjustments Due to Technical Changes. Depomed
will inform Patheon in writing of any changes required to the Specifications. 
Amendments to the Specifications or the Quality Agreement requested by either
party will only be implemented following a technical and cost review by Patheon
and are subject to Depomed and Patheon reaching agreement on Production Fees
changes required because of the amendment.  Amendments to the Specifications or
Quality Agreement, or any change of the Patheon Facility (including without
limitation the location thereof) requested by Patheon will only be implemented
following the written approval of Depomed, such approval not to be unreasonably
withheld.  Any change in the manufacturing process by Patheon (such as changes
in Materials testing, quality controls, equipment, facilities, or manufacture
and/or packaging methods) shall be subject to Depomed’s prior written approval. 
If Depomed accepts a proposed Production Fees change, the proposed change in the
Specifications will be implemented, and the Production Fees change will become
effective only for those orders of Product manufactured under the revised
Specifications.  In addition, Depomed agrees to purchase, at Patheon’s cost
(including all costs incurred by Patheon for the purchase and handling of the
Inventory), all Inventory to be used for manufacturing Product under the
formerly applicable Specifications and purchased or maintained by Patheon in
order to fill Purchase Orders or under Section 3.4 if the Inventory can no
longer be used under the revised Specification.  Open orders for Materials no
longer required under any revised Specifications that were placed by Patheon
with suppliers in order to fill Purchase Orders or under Section 3.4 will be
cancelled where possible, and if the orders may not be cancelled without
penalty, will be assigned to and satisfied by Depomed.

 

6.6                               Notices of Adjustment.  For a Production Fees
adjustment under Sections 6.3, 6.4, and/or 6.5, Patheon will deliver to Depomed
a revised Schedule B and budgetary pricing information, adjusted Materials costs
or other documents reasonably sufficient to demonstrate that a Production Fees
adjustment is justified. Any information provided by Patheon to Depomed pursuant
to this Section 6.6 that is subject to obligations of confidentiality between
Patheon and its suppliers shall be deemed Confidential Information of Patheon,
and subject to the provisions of Article 7.  Notwithstanding Sections 6.3, 6.4,
and/or 6.5, Patheon shall use commercially reasonable efforts to minimize or
avoid, where possible, any increases in the Production Fees.

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

17

--------------------------------------------------------------------------------


 

6.7                               Currency; Taxes.  Unless otherwise indicated,
all monetary amounts are expressed in this Agreement in the lawful currency of
the USA.  Patheon shall be responsible for and shall pay any applicable sales,
use, excise or similar taxes, including value added taxes and customs duties due
on the importation of Product and arising from purchases made by Depomed under
this Agreement.

 

ARTICLE 7 — CONFIDENTIAL INFORMATION

 

7.1                               Confidentiality.  Any information or data
(a) disclosed by or on behalf of one Party to the other Party regarding such
Party’s formulations, plans, programs, plants, process, technical materials,
products, production requirements, standard specifications, costs, equipment,
operations, procedures, instructions or customers, or (b) generated by Patheon
for Depomed pursuant to this Agreement, is collectedly referred to as
“Confidential Information.”).  Confidential Information described in subsection
(a) shall be the sole property of the disclosing Party.  Confidential
Information described in subsection (b) shall be the sole property of Depomed. 
Each Party shall treat the other Party’s Confidential Information in the same
protective manner as it treats its own Confidential Information, but in no event
with less than reasonable care.  Except as provided herein, during the term of
this Agreement and, for information not considered a trade secret under
Applicable Law, for a period of five (5) years thereafter or, for information
considered a trade secret under Applicable Law, for so long as such information
is considered a trade secret under Applicable Law, neither Party shall use,
disclose to others, or permit its employees or agents to use or disclose to
others, the other Party’s Confidential Information.  For the avoidance of doubt,
manufacturing processes, analytical methods used in the manufacture of Product,
and test results shall be the Confidential Information of Depomed.

 

7.2                               Exclusions.  Section 7.1 shall not prevent
either Party from using or disclosing to others information described in
Section 7.1(a):

 

(a)                                  that is known to the receiving Party at the
time it is disclosed by or obtained from the disclosing Party, which knowledge
can be established by competent evidence;

 

(b)                                 that is in the public domain at the time of
disclosure hereunder, or through no fault of the receiving Party becomes
available to the public;

 

(c)                                  that lawfully becomes available to the
receiving Party from a source other than the disclosing Party with the legal
right to disclose it;

 

(d)                                 that a Party can prove, by written records
made prior to the date of disclosure hereunder, was independently developed by
persons not engaged in activities hereunder and without regard to any
information described in Section 7.1(a) conveyed hereunder or arising in
connection herewith;

 

(e)                                  that is required by Applicable Laws, court
order or a order of a judicial or administrative agency of competent
jurisdiction to be disclosed, after maximum practicable notice by the receiving
Party to the disclosing Party, provided that in each case the receiving Party
shall use its best efforts to limit such disclosure and maintain the
confidentiality of such information to the extent reasonably possible;

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

18

--------------------------------------------------------------------------------


 

(f)                                    to its Affiliates, potential or actual
investment bankers, investors, lenders, or acquirers, and, solely as to Depomed,
its potential or actual collaborators and/or licensees; provided, however, that
the receiving Party shall remain responsible for any failure by any of the
foregoing recipients of Confidential Information pursuant to this
Section 7.2(f), to treat such Confidential Information as required under this
Article 7.

 

7.3                               Obligations Upon Termination.  Upon
termination of this Agreement, if requested, a Party shall deliver to the other
Party all notes, drawings, blueprints, manuals, letters, notebooks, reports and
other materials in its possession or under its control, that contain or
constitute Confidential Information of the other Party, including all copies
thereof, except that (a) one copy may be maintained by the non-owning Party, in
the files of its counsel, for the sole purpose of ensuring compliance with the
continuing confidentiality obligations under this Agreement, and (b) Patheon may
keep copies of those records described in Section 7.1(b) to the extent and for
the time period that they are required to be kept pursuant to Applicable Laws.

 

7.4                               Access Restriction.  Each Party shall restrict
access to the other Party’s Confidential Information to as few as practicable of
its employees and agents, each of whom shall be directly connected with the
performance or receipt of the services or Product hereunder.

 

7.5                               Equitable Relief.  Each Party acknowledges and
agrees that disclosure, distribution, use or any other handling of the other
Party’s Confidential Information contrary to the terms of this Agreement may
cause irreparable harm to the owner, for which damages at law may not provide an
adequate remedy.  The Parties agree that the provisions of this Article 7 may be
specifically enforced, in addition to any and all other remedies available at
law or in equity.

 

ARTICLE 8 — LIMITATION OF LIABILITY; INDEMNIFICATION; INSURANCE

 

8.1                               Consequential Damages.  EXCEPT AS SET FORTH IN
THIS SECTION 8.1, UNDER NO CIRCUMSTANCES WHATSOEVER WILL EITHER PARTY BE LIABLE,
UNDER THIS AGREEMENT, TO THE OTHER IN CONTRACT, TORT, NEGLIGENCE, BREACH OF
STATUTORY DUTY, OR OTHERWISE FOR (A) ANY (DIRECT OR INDIRECT) LOSS OF PROFITS,
OF PRODUCTION, OF ANTICIPATED SAVINGS, OF BUSINESS, OR GOODWILL OR (B) ANY OTHER
LIABILITY, DAMAGE, COSTS, OR EXPENSE OF ANY KIND INCURRED BY THE OTHER PARTY OF
AN INDIRECT OR CONSEQUENTIAL NATURE, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY
OF THESE DAMAGES.

 

8.2                               Limitations of Liability.

 

8.2.1                        For API.  Except as expressly set forth in
Section 5.6, under no circumstances will Patheon be responsible for any loss or
damage to API.  Patheon’s maximum responsibility for loss or damage to API will
not exceed the Maximum Credit Value set forth in Schedule E

 

8.2.2                        Patheon’s Maximum Liability. Excluding any
liability arising under Section 8.3, Patheon’s maximum liability to Depomed in
any Year, under this Agreement, for any reason whatsoever will not exceed [***]
of revenues up to a cap of [***].

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

19

--------------------------------------------------------------------------------


 

8.3                               Indemnification by Patheon.  Patheon agrees to
defend, indemnify, and hold Depomed, its officers, employees, and agents
(collectively, the “Depomed Indemnitees”) harmless against any and all losses,
damages, costs, claims, demands, judgments and liability to, from and in favour
of third parties (other than Affiliates) (collectively, “Losses”) resulting
from, or relating to any claim of infringement or alleged infringement of any
Intellectual Property, including but not limited to patent rights of any third
party (“Third Party Rights”) as a result of the conduct of the Manufacturing
Services (except for claims directly related to the API or any Depomed-owned
technology transferred by Depomed to Patheon pursuant to this Agreement) or any
claim of personal injury or property damage, to the extent that the injury or
damage is the result of (a) a failure by Patheon to provide Conforming Product,
or (b) any other breach of this Agreement by Patheon, including, without
limitation, any representation or warranty contained herein, except to the
extent that the injury or damage is due to the gross negligence or wilful
misconduct of any Depomed Indemnitee or a breach of this Agreement by Depomed.

 

8.4                               Indemnification by Depomed.  Depomed agrees to
defend, indemnify, and hold Patheon, its officers, employees, and agents
(collectively, the “Patheon Indemnitees”) harmless against any and all Losses
resulting from, or relating to any claim of infringement or alleged infringement
of any Third Party Rights relating to the API or any Depomed-owned technology
transferred by Depomed to Patheon pursuant to this Agreement, or any claim of
personal injury or property damage, to the extent that the injury or damage is
the result of a breach of this Agreement by Depomed, including, without
limitation, any representation or warranty contained herein, except to the
extent that the Loss is due to the gross negligence or wilful misconduct of any
Patheon Indemnitee.

 

8.5                               Indemnification Procedures.  If a Party learns
of any Loss for which it could seek indemnity under this Article 8, such party
shall: (a) promptly notify the other Party of the Loss and of whether such
indemnity is sought; (b) use commercially reasonable efforts to mitigate the
effects of the Loss; (c) reasonably cooperate with the indemnifying Party in the
defense of the Loss.

 

8.6                               Insurance.  During the term of this Agreement,
each Party shall maintain adequate product liability insurance.  During the term
of this Agreement, Patheon and Depomed shall each maintain comprehensive general
liability insurance, including product liability.  At the time of first
commercial sale of Product manufactured pursuant to this Agreement, the
insurance afforded by the Parties shall be primary insurance with minimum limits
of [***] per occurrence and an annual aggregate amount of [***].  Such insurance
shall not be cancelled or modified without providing the other Party at least
thirty (30) days prior written notice.  If requested each Party will provide the
other with a certificate of insurance evidencing the above and showing the name
of the issuing company, the policy number, the effective date, the expiration
date and the limits of liability.  If a Party is unable to maintain the
insurance policies required under this Agreement through no fault on the part of
such Party, then such Party shall forthwith notify the other Party in writing
and the Parties shall in good faith negotiate appropriate amendments to the
insurance provision of this Agreement in order to provide adequate assurances.

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

20

--------------------------------------------------------------------------------


 

ARTICLE 9 — RECALLS AND PRODUCT CLAIMS

 

9.1                               Recalls.  In the event of a Recall, each of
the Parties hereby agrees to cooperate to take all appropriate corrective
actions, including without limitation providing to the other Party copies of all
relevant correspondence, notices, and similar documentation.  Each Party shall
notify the other Party if such Party (a) determines that an event, incident, or
circumstance has occurred which may result in the need for a Recall of the
Product or (b) becomes aware that an Authority is threatening or has initiated
an action to remove the Product from the market or to require the distribution
of a “Dear Doctor” letter, or its equivalent, regarding use of the Product. 
Depomed, its Affiliate or licensee, as applicable, shall be responsible for
conducting any Recall of the Product, whether voluntary or involuntary, or
taking such other remedial action required by Applicable Laws or agreed to by
the Parties.  At the request of Depomed, its Affiliate or licensee, as
applicable, Patheon shall assist with respect to any such Recall or remedial
action, and will provide to Depomed or a Depomed-authorized requestor all
information requested, in connection with Patheon’s or its Affiliates’ dealings
with Authorities in connection with such Recall.

 

9.2                               Recall Coordination.  All coordination of any
Recall involving Product shall be handled by Depomed, its Affiliate or licensee,
as applicable, but Patheon shall reasonably cooperate with such Party in
accomplishing any of the foregoing actions.

 

9.3                               Recall Records.  Each of the Parties shall
maintain complete and accurate Recall records of all the Product sold by it for
such periods as may be required by Applicable Law, but in no event less than
three (3) years after the date of the Recall.  Each Party shall promptly notify
the other by telephone, with a written confirmation within 24 hours, of any
information which might affect the marketability, safety or effectiveness of the
Product and/or which might result in the Recall or seizure of the Product.  Upon
receiving any such notice or upon any such discovery, each Party shall cease and
desist from further shipments of such Product in its possession or control until
a decision has been made whether a Recall or some other corrective action is
necessary.  The decision to initiate a Recall or to take other corrective
action, if any, shall be made and implemented solely by Depomed.

 

9.4                               Disputes Regarding the Conformity of Recalled
Product.  Any disputes, as between Patheon and Depomed, with respect to the
quality of the Product shall be handled according to the provisions stated in
Section 5.4.

 

9.5                               Product Returns.  Depomed will have the
responsibility for handling customer returns of the Product.  Patheon will give
Depomed any assistance that Depomed may reasonably require to handle the
returns.

 

9.6                               Responsibilities with Respect to Recalled
Product

 

9.6.1                     Patheon’s Responsibilities.  In the event that a
Recall results from the manufacture, packaging, storage, testing or handling of
the Product by Patheon, and such Recall is due to Patheon’s failure to provide
the Manufacturing Services in accordance with cGMPs or other Applicable Laws, or
to have supplied Conforming Product, as determined by a Laboratory pursuant to
Section  5.4 or otherwise agreed upon in writing by the Parties, Patheon shall
be responsible for documented out-of-pocket expenses of such Recall and shall
use its commercially reasonable efforts to replace Recalled

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Product with new Product, contingent upon the receipt from Depomed of all API
required for the manufacture of such replacement Product, for which Patheon
shall reimburse Depomed, subject to the limitation on liability for lost API set
forth in Article 8, which will be captured and calculated in the API Yield under
Section  5.6.  In the event that Patheon is unable to replace the Recalled
Product (except where this inability results from a failure to receive the
required API), then upon request by Depomed, Patheon shall reimburse Depomed
promptly for the Production Fees paid to Patheon with respect to the Recalled
Product.  In all other circumstances, costs and expenses associated with a
Recall shall be Depomed’s responsibility.  For purposes of this Agreement, the
expenses of Recalls shall include, without limitation, the expenses of
notification and destruction or return of the Recalled Product, and Depomed’s
costs for the Product Recalled. Marketing and advertising expenses associated
with the goodwill of the Product subject to the Recall shall not be included as
an expense of Recall and shall, in all instances, be borne by Depomed.

 

9.6.2                     Limitations on Patheon’s Responsibilities.  Patheon
will have no obligation pursuant to Section 9.6.2 above to the extent the Recall
results from (a) deficiencies in the Specifications, the safety, efficacy, or
marketability of the Product, or any distribution thereof following its
Delivery, (b) a defect in a Material that was not reasonably discoverable by
Patheon using the test methods set forth in the specifications for such
Material, the Specifications or otherwise in this Agreement, (c) Latent Defect
in the API unknown to Patheon at the time of Delivery of the Product at issue,
(d) actions of third parties occurring after the Product is Delivered,
(e) packaging design or labelling defects or omissions for which Patheon has
Patheon has no responsibility, or (f) is due to any breach by Depomed of its
obligations under this Agreement.

 

9.7                               Disposition of Nonconforming or Recalled
Product.  Depomed will dispose of any Nonconforming, returned, or Recalled
Product pursuant to FDA procedure, rules or guidelines, but will notify Patheon,
in writing, prior to doing so.  Unless it is inconsistent with FDA procedures,
rules or guidelines, Depomed will not dispose of any Nonconforming, returned or
Recalled Product for which it intends to assert a claim against Patheon, without
Patheon’s prior written authorization to do so.  Alternatively, Patheon may
instruct Depomed to return the Product to Patheon.  Patheon will bear the cost
of disposition of any Product returned, or Recalled Product for which it bears
responsibility under Section 9.6.1.  In all other circumstances, Depomed will
bear the cost of disposition, including all Production Fees charged for
Nonconforming, defective, returned, or Recalled Product.

 

9.8                               Healthcare Provider or Patient Questions and
Complaints.  Depomed will have the sole responsibility for responding to
questions and complaints from its customers.  Questions or complaints received
by Patheon from Depomed’s customers, healthcare providers or patients will be
promptly referred to Depomed.  Patheon will cooperate as reasonably required to
allow Depomed to determine the cause of and resolve any questions or complaints.
This assistance will include follow-up investigations, including testing.  In
addition, Patheon will give Depomed all agreed upon information that will enable
Depomed to respond properly to questions or complaints about the Product as set
forth in the Quality Agreement.  Unless it is determined that the cause of the
complaint resulted from a failure by Patheon to Deliver Conforming Product, all
costs incurred under this Section 9.8 will be borne by Depomed.

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

22

--------------------------------------------------------------------------------


 

ARTICLE 10 — RECORDS AND AUDITS; COOPERATION

 

10.1                        Records and Retained Samples.  During the term of
this Agreement, Patheon shall (a) prepare and maintain Batch Records and
(b) retain samples, properly stored, from each lot or Batch supplied by Patheon
hereunder, sufficient to perform each quality control test specified in the
Specifications at least twice.  Depomed agrees to provide for such purpose all
the information, processes, analytical methods, testing procedures, and any
other information reasonably requested by Patheon and in the possession of
Depomed necessary for manufacturing the Product in accordance with cGMPs. 
Patheon agrees to provide Depomed upon release and delivery of the Product,
copies of the analytical testing data such as Certificate of Analysis. Patheon
agrees to provide Depomed with copies of its executed batch production records
and related documents.  Such records shall be available for audit by Depomed and
its designees, as well as FDA and foreign regulatory agencies, upon request. 
Patheon shall store the manufacture and analysis documentation for each Batch
for the shelf life of the Batch and for two (2) years thereafter.  Patheon will
keep records of the manufacture, testing, and shipping of the Product and shall
retain samples of the Product, as necessary to comply with manufacturing
regulatory requirements applicable to Patheon, as well as to assist with
resolving product complaints and other similar issues.  Copies of the records
and samples will be retained for a period of three (3) years following the date
of Product expiry, or longer if required by law, at which time Depomed will be
contacted concerning the delivery and destruction of the documents and/or
samples of Product.

 

10.2                        Quarterly Review.  Each Party shall forthwith upon
the Effective Date appoint one of its employees to be a relationship manager
responsible for liaison between the Parties.  The relationship managers shall
meet not less than quarterly, whether in person, by means of video conference,
telephone, or such other agreed upon means of communication, to review the
current status of the business relationship and manage any issues that have
arisen.

 

10.3                        Reporting.  Patheon shall provide Depomed with a
monthly inventory report, within four (4) Business Days after the end of each
month, of the Materials, API, and Product then held by Patheon, and any work in
progress as of such time.

 

10.4                        Authorities.  Subject to Section 12.3, each Party
may communicate with any Authority regarding the Product if, in the opinion of
that Party’s counsel, the communication is necessary to comply with the terms of
this Agreement or the requirements of any Applicable Law.  Unless, in the
reasonable opinion of its counsel, there is a legal prohibition against doing
so, Patheon will permit Depomed to accompany and take part in any such
communications with the agency, and to receive copies of all such communications
from the agency.

 

10.5                        Records Inspection.  Depomed may inspect Patheon
reports and records relating to this Agreement during normal business hours and
with reasonable advance notice, but a Patheon representative must be present
during the inspection.

 

10.6                        Access to Facility.  Patheon will give Depomed
reasonable access, at mutually agreeable times, to the areas of the Facility in
which the Product is manufactured, stored, handled and/or shipped, to permit
Depomed to verify that the Manufacturing Services are being performed in
accordance with cGMPs and other Applicable Laws and that Product is Conforming. 
But, with the exception of “for-cause” audits (i.e., audits conducted to
investigate alleged non-compliance with the Specifications,

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

23

--------------------------------------------------------------------------------


 

cGMPs, or other Applicable Laws), Depomed will be limited each Year to [***]
hereunder, lasting no more than [***] days, and involving no more than [***]
auditors.  Depomed may request additional such audits, audit days and/or
auditors, subject to payment to Patheon of a fee of [***] for each additional
audit day, and [***] per audit-day for each additional auditor.  The right of
access set forth in this Section 10.6 will not include a right to access or
inspect Patheon’s financial records.

 

10.7                        Notification of Regulatory Inspections.  Patheon
will notify Depomed within one Business Day of any inspections by any
governmental agency specifically involving the Product or a general
systems-based audit relating to Patheon’s conduct of the Manufacturing
Services.  Patheon will also notify Depomed of receipt of any form 483’s or
warning letters or any other significant regulatory action which Patheon’s
quality assurance group determines could impact the regulatory status of the
Product.

 

10.8                        Reports.  Patheon will supply to Depomed, on an
annual basis, all Product data in its control, including release test results,
complaint test results, and all data regarding investigations (relating to
manufacturing, testing, and storage).  At Depomed’s request, Patheon will
provide a copy of any annual Product review report to Depomed at no additional
cost. Any additional report requested by Depomed beyond the scope of cGMPs and
customary FDA requirements will be subject to an additional fee to be agreed
upon between Patheon and Depomed.

 

ARTICLE 11 — TERM AND TERMINATION

 

11.1                        Term.  Subject to the termination provisions of
Section 11.3, the initial term of this Agreement shall commence on the Effective
Date and shall end on May 31, 2016 (“Initial Term”).  Thereafter, this Agreement
shall be automatically renewed for an additional term of two (2) years unless
one Party gives notice to terminate eighteen (18) months prior to the expiration
of the Initial Term or any extension thereof.

 

11.2                        Early Termination by Depomed.

 

(a)                                  At any time after a period of two (2) years
from the Effective Date, Depomed may terminate this Agreement upon one hundred
and eighty (180) days written notice to Patheon, if it or its affiliates intend
to no longer order Manufacturing Services for a Product due to the Product’s
discontinuance in the market.

 

(b)                                 If Depomed or its affiliates subsequently
elect to resume commercializing the Product, Depomed shall so notify Patheon in
writing, and this Agreement shall once again take effect between the Parties,
and the Parties shall meet in good faith to determine the procedure to follow in
order for Depomed to resume the purchase of Product from Patheon and Patheon
resume the supply of Product to Depomed.

 

11.3                        Termination.  This Agreement may be terminated under
the conditions stated herein:

 

(a)                                  by either Party for material breach of this
Agreement by the other Party, if such other Party either fails to cure any such
breach within ninety (90) days after it receives a written notice of

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

24

--------------------------------------------------------------------------------


 

such breach from the non-breaching Party, or, if such breach cannot be
reasonably cured within such ninety (90) day period.

 

(b)                                 by Depomed for material breach of the
Quality Agreement by Patheon, if Patheon either fails to cure any such breach
within ninety (90) days after it receives a written notice of such breach from
Depomed, or, if such breach cannot be reasonably cured within such ninety (90)
day period.

 

(c)                                  by either Party, immediately upon written
notice to the other Party, if the other Party is declared insolvent or bankrupt
by a court of competent jurisdiction, or a voluntary petition of bankruptcy is
filed in any court of competent jurisdiction by the other Party, or the other
Party makes or executes any assignment for the benefit of creditors.

 

(d)                                 by Depomed, immediately, by giving Patheon
written notice of such termination as a result of any debarment, whether actual
or threatened, or any conviction which could result in debarment, whether it
does so in fact or not; provided that if such circumstance relates to an
individual, Patheon may avoid such termination by the immediate removal of such
person from all tasks performed pursuant to this Agreement and replacement of
such person by another qualified person.

 

11.4                        Effects of Termination.

 

11.4.1              Upon expiration or termination of this Agreement for any
reason:

 

(a)                                  Patheon shall furnish to Depomed a complete
inventory of all stock on hand of work-in-progress for the manufacture of the
Product and Product.  Unless otherwise agreed to between the Parties, all stock
on hand as of the effective date of termination of this Agreement shall be dealt
with promptly as follows:

 

(i)                                     Product manufactured and packaged
pursuant to Purchase Orders from Depomed shall be delivered by Patheon to
Depomed, whereupon Depomed shall pay Patheon therefor in accordance with the
terms hereof and Depomed shall take delivery of such products;

 

(ii)                                  Work-in-progress commenced by Patheon
against Purchase Orders from Depomed shall be completed by Patheon, whereupon
Depomed shall pay Patheon therefor in accordance with the terms hereof; and

 

(iii)                               Materials not necessary to complete
work-in-progress commenced under Section 11.4(a)(ii) but having been ordered or
purchased by Patheon in accordance with Depomed’s then current [***] rolling
forecast shall be disposed of by Patheon or returned to Depomed at Depomed’s
option and expense.  If Patheon terminates this Agreement under Section 11.3,
Depomed shall reimburse Patheon for Patheon’s actual cost of such Materials
purchased by Patheon in order to fulfill Depomed’s then current [***] rolling
forecast.  If Depomed terminates this Agreement under Section 11.3(a), (b), or
(d), Patheon shall bear the costs of disposal of Materials and Active
Pharmaceutical Ingredient, the cost of such Materials purchased by Patheon in
order to fulfill Depomed’s then current [***] rolling forecast, and any fees
charged to Patheon for the termination of such supply contracts for

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

25

--------------------------------------------------------------------------------


 

Materials which Patheon can only use for the manufacture of Product.  Any credit
balance owed to Depomed after application to amounts due to Patheon shall be
promptly paid to Depomed.

 

(b)                                 Patheon will promptly transfer to Depomed
any and all tooling purchased by Patheon to perform activities under this
Agreement for which Depomed has remitted payment to Patheon, that is then in the
possession of Patheon; provided that the cost of removing and moving any and all
such tooling to a location designated by Depomed shall be borne by Depomed.

 

(c)                                  Depomed will make commercially reasonable
efforts, at its own expense, to remove from Patheon site(s), within fifteen (15)
Business Days, all of Depomed’s Materials, Inventory and Materials (whether
current or obsolete), supplies, undelivered Product, chattels, Equipment or
other moveable property owned by Depomed, related to the Agreement and located
at a Patheon site or that is otherwise under Patheon’s care and control
(“Depomed Property”).  If Depomed fails to remove Depomed Property within thirty
(30) days following the completion, termination, or expiration of the Agreement
Depomed will pay Patheon [***] per pallet, per month, one pallet minimum
thereafter for storing Depomed Property and will assume any third party storage
charges invoiced to Patheon regarding Depomed Property.  Patheon will invoice
Depomed for the storage charges as set forth in Section 6.2 of this Agreement.

 

(d)                                 Depomed acknowledges that no Competitor of
Patheon will be permitted access to the Facility (a “Competitor of Patheon”
shall mean any company engaged in providing manufacturing services to
pharmaceutical or biotechnology companies on a fee-for-service basis that is not
also engaged in the development and/or commercialization of Product as a
licensee or distributor of Depomed); and

 

(e)                                  Patheon will return to Depomed all unused
API (with shipping and related expenses, if any, to be borne by Depomed).

 

11.4.2              Patheon hereby grants to Depomed, effective as of the
effective date of termination, a worldwide, transferable, sublicenseable, fully
paid-up, irrevocable non-exclusive license, under the Patheon Intellectual
Property, to manufacture Product or products based on or derived from the
Product, including without limitation to perform manufacturing, quality control,
quality assurance, stability testing, packaging, and related services with
respect to the Product or products based on or derived from the Product. 
Patheon will promptly transfer to Depomed, in a commercially reasonable manner
and at Depomed’s sole expense, all information, materials and technology then in
its possession or control that is necessary or reasonably useful to enable
Depomed, its Affiliates, licensees or contractors to practice the foregoing
license, including without limitation transferring to Depomed all related
know-how.  Patheon will provide, at Depomed’s sole expense, reasonable
assistance, including training and education, to enable Depomed or its designee
to manufacture any and all Product.  Until all transfer tasks described above
are completed and Depomed’s new manufacturer and new manufacturing site have
been qualified, Patheon will continue to perform Manufacturing Services under
this Agreement as requested by and at the direction of Depomed.

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

26

--------------------------------------------------------------------------------


 

11.5                        No Discharge of Obligations.  Termination of this
Agreement for any reason shall not discharge either Party’s liability for
obligations incurred hereunder or under the Capital Expenditure Agreement or for
payments due there under.

 

ARTICLE 12 — REGULATORY MATTERS

 

12.1                        Regulatory Filings.  Depomed will have the sole
responsibility for preparing and filing all documents with all regulatory
authorities and taking any other actions that may be required for the receipt
and/or maintenance of regulatory authority approval for the Product, including
without limitation filing the NDA, and making adverse drug reaction reports and
annual reports to regulatory authorities.  Patheon shall use commercially
reasonable efforts to assist Depomed in complying with any arising requirements
of the FDA and any other regulatory authorities.  Patheon agrees to comply with
all reasonable commitments made in such regulatory filings, including the NDA
and any supplements thereto, regarding Patheon’s manufacturing responsibilities
as provided herein, provided that Patheon is notified of any such
responsibilities that differ in scope from those set forth herein and is given
an opportunity to review such commitments with sufficient time prior to their
being included in the submitted document by Depomed and provided they are not
inconsistent with the then-applicable Specifications.  Any incremental costs as
a result of the above are subject to the price adjustments as provided in
Section 6.3.  Patheon shall be responsible, at its expense, for obtaining and
maintaining all licenses and approvals necessary for it to manufacture Product
pursuant to this Agreement.

 

12.2                        Compliance.  Depomed shall be responsible for
compliance of the Specifications (including but not limited to the text and
accuracy of any labeling required by Depomed) with FDA standards.  Patheon shall
be responsible for compliance of the manufacturing, processing, packaging
procedures and testing procedures with FDA standards, including without
limitation those pertaining to cGMPs.  Each Party will provide reasonable
assistance to the other, at no charge, if necessary to respond to FDA audits,
inspections, inquiries, or requests concerning the Product.  Depomed employees
present at the Patheon Facility shall at all times adhere to safety regulations,
cGMPs and work schedule generally applicable to Patheon’s own employees,
provided that such Depomed employees are notified of the same.

 

12.3                        Adverse Events Reporting and Product Information
Requests.

 

12.3.1              Adverse Reaction Reporting.  During the term of this
Agreement, Patheon shall immediately but in any case within twenty-four (24)
hours notify Depomed, by facsimile or telephone, of any adverse drug experience
involving the Product that any employee or agent of Patheon becomes aware of.

 

12.3.2              Product Information Requests.  Information concerning any
complaints, inquiries, and/or drug information requests from consumers,
physicians, or other third parties regarding the Product shall be communicated
in writing to Depomed within twenty-four (24) hours of Patheon’s receipt of the
information and/or inquiry.  Depomed shall respond to such complaints and
inquiries, if necessary, in accordance with its usual and customary procedures.

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

27

--------------------------------------------------------------------------------


 

12.3.3              Governmental Reports.  Depomed shall be responsible for
filing with the FDA any required adverse reaction reports that it receives
directly from third parties and any adverse reaction reports that it receives
through Patheon.

 

12.4                        Cooperation.  The Parties expect that any
information concerning the Product required by the FDA will be submitted by
Depomed.  If Patheon is required to submit to the FDA any information concerning
the Product as part of a FDA inspection or audit in connection with the
manufacture of the Product, Depomed will provide to Patheon such documentation,
data and other information as Patheon may require for submission to the FDA. 
Depomed shall also provide, if required by the FDA, information concerning its
quality control procedures and marketing of the Product and any other
information reasonably requested by FDA.  Depomed shall provide its reasonable
cooperation and consultation to Patheon in addressing any issue raised by FDA
concerning manufacture of the Product.

 

ARTICLE 13 — INTELLECTUAL PROPERTY

 

13.1                        Trademarks and Labeling.  Patheon shall affix
labeling to the Product as specified in the Specifications.  Any such labeling
shall bear one or more trademarks to be designated by Depomed, in a form and
manner pre-approved in writing by Depomed.  Nothing contained herein shall give
Patheon any right to use any Depomed trademark except as expressly permitted
herein, and Patheon shall not obtain any right, title, or interest in any
Depomed trademark by virtue of this Agreement or its performance of services
hereunder.

 

13.2                        Inventions.

 

13.2.1              Background Technology.  Each Party agrees and acknowledges
that, except as expressly granted under this Agreement, such Party shall acquire
no rights of any kind whatsoever with respect to any Intellectual Property of
the other Party existing as of the Effective Date.

 

13.2.2              License.  For the term of this Agreement, Depomed hereby
grants Patheon a non-exclusive, paid-up, royalty-free, non-transferable,
non-sublicenseable license to Depomed’s Intellectual Property that is delivered
from Depomed to Patheon hereunder, specifically for use in the performance by
Patheon of the Manufacturing Services.

 

13.2.3              Inventions.

 

(a)                                  All Inventions, and Intellectual Property
therein, identified, generated or derived, in whole or in part, by Patheon,
Depomed, or their respective employees or independent contractors engaged in
manufacturing Product pursuant to this Agreement, in the course of performing
the Manufacturing Services, that are specific to, based on, derived from or
related to the development, manufacture, use or sale of the Product, or
components or formulations of the Product, shall be the sole property of
Depomed.

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

28

--------------------------------------------------------------------------------


 

(b)                                 All Inventions, and Intellectual Property
therein, identified, generated or derived, in whole or in part, by Patheon,
Depomed, or their respective employees or independent contractors engaged in
manufacturing Product pursuant to this Agreement, in the course of performing
the Manufacturing Services, that are not specific to, based on, derived from or
related to the development, manufacture, use or sale of the Product, or
components or formulations of the Product, and that have applications to
manufacturing processes or formulation development of drug products or drug
delivery systems generally (the “Broader Intellectual Property Rights”) shall be
the sole property of Patheon.  Patheon hereby grants Depomed a non-exclusive,
paid-up, royalty-free, worldwide, sublicenseable, transferable license, under
the Broader Intellectual Property Rights and the Patheon Intellectual Property,
to manufacture, use, sell, offer for sale, and import any product containing API
or any derivatives thereof.

 

(c)                                  Inventorship of Inventions identified,
generated or derived, in whole or in part, by Patheon, Depomed, or their
respective employees or independent contractors, shall be determined in
accordance with U.S. patent laws.  Except as otherwise provided in Sections
13.2.3(a) and 13.2.3(b), (i) any and all Inventions, and all intellectual
property rights therein, identified, generated or derived, in whole or in part,
by Depomed, or its respective employees or independent contractors, shall be
solely owned by Depomed, (ii) any and all Inventions, and all intellectual
property rights therein, identified, generated or derived, in whole or in part,
by Patheon, or its respective employees or independent contractors, shall be
solely owned by Patheon, and (iii) any and all Inventions, and all intellectual
property rights therein, identified, generated or derived, in whole or in part,
jointly by Depomed and Patheon, or employees or independent contractors of each
of Depomed and Patheon, shall be jointly owned by the Parties such that each
Party has an undivided one-half (1/2) interest, without a duty of accounting to
the other Party, in and to such Joint Invention.  In the event that a
jurisdiction requires consent of co-owners for one co-owner to grant license
rights under or otherwise exploit jointly owned intellectual property, each of
the Parties hereby consents to such license grant under or exploitation of such
intellectual property by the other Party without a requirement of accounting.

 

(d)                                 Patheon shall promptly notify Depomed upon
learning of the conception or reduction to practice of any such Inventions and
Intellectual Property therein.  Without additional consideration, each Party
hereby assigns to the other Party such of its right, title and interest in and
to any Inventions, patent and patent applications claiming them, and all other
Intellectual Property therein, and shall require its employees or independent
contractors engaged in manufacturing Product pursuant to this Agreement to so
assign to the other Party such of their right, title and interest in and to the
foregoing, as is necessary to effectuate the allocation of ownership of
Inventions and Intellectual Property therein as set forth in this
Section 13.2.3.  Each Party shall, and shall cause its employees or independent
contractors engaged in manufacturing Product pursuant to this Agreement to,
cooperate with the other Party and take all reasonable actions and execute and
deliver all necessary documents, including without limitation, any agreements,
declarations, legal instruments, documents of assignment or conveyance, and
other documents as may be reasonably required to perfect the other Party’s
right, title and interest in and to Inventions, patent and patent applications
claiming them, and all other Intellectual Property therein as set forth in this
Section 13.2.3.  Each Party shall also include provisions in its relevant
agreements with third parties that effect the intent of this Section 13.2.3.

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

29

--------------------------------------------------------------------------------


 

13.3        Intellectual Property; No Implied Rights.  Subject to
Section 13.2.3, all Depomed Intellectual Property shall be owned by Depomed and
all Patheon Intellectual Property shall be owned by Patheon.  Neither Party has,
nor shall it acquire, any interest in any of the other Party’s Intellectual
Property except as expressly set forth in this Agreement or unless otherwise
expressly agreed to in writing.  Except as expressly set forth herein, nothing
in this Agreement is intended to transfer or license any right, title or
interest in or to either Party’s Inventions or background technology.  Neither
Party shall use any Intellectual Property of the other Party, except as
expressly set forth in this Agreement or specifically authorized by the other
Party or as required for the performance of its obligations under this
Agreement.

 

ARTICLE 14 — RELATIONSHIP OF PARTIES

 

14.1        Independent Contractors.  It is not the intent of the Parties to
form any partnership or joint venture.  Each Party shall, in relation to its
obligations hereunder, act as an independent contractor, and nothing in this
Agreement shall be construed to give such Party the power or authority to act
for, bind or commit the other Party in any way whatsoever.

 

14.2        Public Statements.  Patheon and Depomed each agree not to disclose
the terms of this Agreement in any public statements, whether oral or written,
including but not limited to shareholder reports, communications with stock
market analysts, statements to other customers or prospective customers, press
releases or other communications with the media, or prospectuses, without the
other Party’s prior written consent, which shall not be unreasonably withheld or
delayed, or as required by Applicable Laws or rules of a securities exchange. 
If possible, each Party shall give the other at least five (5) days advance
written notice of a disclosure required by Applicable Laws or rules of a
securities exchange and will cooperate with the other Party to minimize the
scope and content of such disclosure.

 

ARTICLE 15 — WARRANTIES

 

15.1        Patheon’s Warranty.  Patheon hereby represents and warrants as
follows:

 

15.1.1     The Product shall conform with the Specifications as set out in
Schedule A at the time of Delivery;

 

15.1.2     Patheon shall comply in all material respects with Applicable Laws. 
For purposes of this Section 15.1, and without limiting the foregoing sentence,
any failure to comply with any Applicable Laws that exposes Depomed to any
sanction or liability, or prevents Depomed from using the Product as intended,
shall be deemed to be a material non-compliance;

 

15.1.3     Patheon shall maintain all required governmental permits, licenses,
orders, applications and approvals regarding the manufacturing of the Product,
and Patheon shall manufacture Product in accordance with all such permits,
licenses, orders, applications and approvals.  Any expenses incurred to obtain
special permits for Product that Patheon would not have to acquire absent this
Agreement will be reimbursed by Depomed;

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

30

--------------------------------------------------------------------------------


 

15.1.4     Product shall, at the time it is shipped to Depomed (i) not be
adulterated or misbranded within the meaning of the Act, or within the meaning
of any Applicable Laws in the Territory and (ii) not be articles that may not,
under the Act or any other Law, be introduced into interstate commerce;

 

15.1.5     To Patheon’s knowledge, there are no actions or other legal
proceedings, concerning the infringement of Third Party Rights relating to the
performance of the Manufacturing Services by Patheon under this Agreement;

 

15.1.6     Patheon has full authority to enter into this Agreement, that it has
no reason to believe that its performance under this Agreement will infringe any
Third Party Rights and that nothing contained in any other agreement prohibits
or restricts Patheon from entering into any part of this Agreement; and

 

15.1.7     Patheon represents that, as of the Effective Date and continuously
during the term of this Agreement, it and its employees, Affiliates, and agents
have never been (i) debarred or (ii) convicted of a crime for which a person
could be debarred under Section 335(a) or 335(b) of the Act.  Patheon represents
that it has never been and, to the best of its knowledge after due inquiry, none
of its employees, Affiliates, or agents has ever been (i) threatened to be
debarred, (ii) indicted for a crime or (iii) otherwise engaged in conduct for
which a person can be debarred under Section 335(a) or 335(b) of the Act. 
Patheon agrees that it will promptly notify Depomed in the event of any such
debarment, conviction, threat, or indictment.

 

15.2        Depomed’s Warranty.  Depomed hereby represents and warrants as
follows:

 

15.2.1     The Active Pharmaceutical Ingredient shall, to the best of Depomed’s
knowledge, at the time it is shipped to Patheon, (i) not be adulterated or
misbranded within the meaning of the Act or within the meaning of any other
Applicable Laws in which the definitions of adulteration and misbranding are
substantially the same as those contained in the Act, (ii) not be articles that
may not, under the Act or any other Applicable Law, be introduced into
interstate commerce, and (iii) comply with its specifications as provided by
Depomed;

 

15.2.2     As of the time that any Product produced hereunder is sold to a third
party, Depomed will own all rights to the Product trademarks, and the Product
labeling will meet regulatory requirements;

 

15.2.3     Depomed may lawfully disclose the Specifications to Patheon;

 

15.2.4     To Depomed’s knowledge, there are no actions or other legal
proceedings against Depomed in the Territory, concerning the infringement of
Third Party Rights directed to the Product Specification(s), the API or the
Materials, or the sale, or use of the Product in the Territory, which is made in
accordance with the Specifications.

 

15.2.5     15.2.6     The Specifications are consistent with the NDA;

 

15.2.7     The Specifications conform to all applicable cGMPs

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

31

--------------------------------------------------------------------------------


 

15.2.8     Depomed has full authority to enter into this Agreement and nothing
contained in any other agreement prohibits or restricts Depomed from entering
into any part of this Agreement; and

 

15.2.10      All material safety data sheets, Active Pharmaceutical Ingredient
or any data supplied by Depomed to Patheon are accurate to the best of Depomed’s
knowledge.  The Parties understand that Patheon will not do analysis to verify
the accuracy of such Depomed supplied data.

 

15.3        No Implied Warranties.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN
THIS AGREEMENT, PATHEON AND DEPOMED MAKE NO REPRESENTATIONS AND EXTEND NO
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING ANY EXPRESS OR
IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

ARTICLE 16 — ASSIGNMENT

 

Except as set forth in this Article 16, this Agreement, and all rights and
obligations hereunder, are personal to the Parties and shall not be assigned in
whole or in part by a Party to any other person or company without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld, conditioned, or delayed.  Notwithstanding the foregoing, Patheon and
Depomed shall be entitled to assign this Agreement to an Affiliate whose
performance is guaranteed by the assigning Party or to a Party which is the
successor to, or the assignee of, all or substantially all of Depomed’s or
Patheon’s pharmaceutical business; provided, however, that any such successor or
assignee has agreed in writing to assume all of the assigning Party obligations
under this Agreement.  Any assignee of a Party hereunder must be qualified to
perform the assigning Party’s obligations and (a) hall have a financial
condition at the time of assignment at least comparable to that of the assigning
Party as of the Effective Date, and (b) shall neither have been debarred by the
FDA nor otherwise made subject to an order of the FDA or a court of competent
jurisdiction which would prevent it from performing the obligations of the
assigning Party hereunder.  In the event of any assignment pursuant to the
provisions of this Article 16, the assigning Party shall have no further
obligations hereunder except (i) to the extent the same has accrued prior to
such assignment or (ii) pursuant to the guarantee obligation set forth above. 
The terms and conditions of this Agreement shall be binding upon, and shall
inure to the benefit of, the Parties and their respective successors and
permitted assigns.  Patheon may terminate this Agreement upon six months prior
written notice if Depomed assigns under this Article 16 this Agreement to any
Competitor of Patheon (as defined in Section 11.4.1(d)).

 

ARTICLE 17 — DISPUTE RESOLUTION

 

17.1        Exclusive Dispute Resolution Mechanism

 

In the event that the Parties cannot reach agreement on a matter arising out of
or in connection with this Agreement (including without limitation matters
relating to either Party’s rights and/or obligations hereunder and/or regarding
the construction, interpretation and enforceability of such agreements), the
procedures set forth in this Article 17 shall be the exclusive mechanism for
resolving any dispute,

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

32

--------------------------------------------------------------------------------


 

controversy, or claim (collectively, “Disputes”) between the Parties that may
arise from time to time that cannot be resolved through good faith negotiation
between the Parties.

 

17.2        Resolution by Executive Officers.  In the event of any Dispute
between the Parties in connection with this Agreement, the construction hereof,
or the rights, duties or liabilities of either Party under this Agreement, the
Parties shall first attempt in good faith to resolve such Dispute by negotiation
and consultation between themselves.  In the event that such Dispute is not
resolved on an informal basis within ten (10) Business Days after one Party
provides notice to the other Party of such Dispute, either Party may, by written
notice to the other Party, refer such Dispute to the other Party for attempted
resolution by good faith negotiation within thirty (30) days after such notice
is received.  Such Disputes shall be referred to the senior executives of each
of the Parties for attempted resolution.  In the event that any Dispute is not
resolved under the foregoing provisions, each Party may, at its sole discretion,
seek resolution of such Dispute in accordance with Section 17.3 and, if
applicable, Section 17.4.

 

17.3        Mediation.  Any dispute that has not been resolved within [***]
after being referred to the senior executives pursuant to Section 17.2 shall be
referred to mediation before a mediator that is mutually acceptable to the
Parties.  Such mediation shall be conducted as soon as practicable, but in no
event more than [***] after referral to mediation.

 

17.4        Arbitration.  Any Dispute that is not resolved pursuant to
Section 17.3 shall be exclusively and finally resolved by binding arbitration
pursuant to this Section 17.4.

 

17.4.1     Any such arbitration shall be conducted in New York, New York, United
States of America, unless otherwise agreed to by the Parties in writing.  Each
and any arbitration shall be administered by the American Arbitration
Association (the “AAA”), and shall be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (the
“Rules”), as such Rules may be amended from time to time, or modified by this
Section 16.4 or by agreement of the Parties.  The Parties will be entitled to
conduct discovery as provided in the U.S. Federal Rules of Civil Procedure and
the local rules of the U.S. District Court for the Southern District of New
York, provided, however, that the Parties will conduct all discovery
expeditiously within the time limit set by the arbitrator(s), it being the
intent that discovery be permitted to the extent necessary to introduce all
salient facts.  At any applicable hearing, the Parties may present testimony
(either by live witness or deposition) and documentary evidence and have the
right to be represented by counsel.  The U.S. Federal Rules of Evidence will
apply to any and all matters submitted to final and binding arbitration under
this Agreement.

 

17.4.2     Within ten (10) days after receipt of an arbitration notice from a
Party, the Parties shall attempt in good faith to agree on a single neutral
arbitrator with relevant industry experience to conduct such arbitration.  If
the Parties do not agree on a single neutral arbitrator within ten (10) days
after receipt of an arbitration notice, each Party shall select one
(1) arbitrator and the two (2) Party-selected arbitrators shall select a third
arbitrator with relevant industry experience to constitute a panel of three
(3) arbitrators to conduct the arbitration in accordance with the Rules.  In the
event that only one of the Parties selects an arbitrator, then such arbitrator
shall be entitled to act as the sole arbitrator to resolve the Dispute or any
and all unresolved issues subject to such arbitration.  Each and every

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

33

--------------------------------------------------------------------------------


 

arbitrator of the arbitration panel conducting the arbitration must and shall
agree to render an opinion within thirty (30) days after the final hearing
before the panel.

 

17.4.3     The decision or award of the arbitrator(s) shall be final, binding,
and incontestable and may be used as a basis for judgment thereon in any
jurisdiction.  The arbitrator(s) shall, upon the request of any Party, issue a
written opinion of the findings of fact and conclusions of law and shall deliver
a copy to each of the Parties.  Each Party shall bear its own costs and
attorney’s fees, and the Parties shall equally bear the fees, costs, and
expenses of the arbitrator(s) and the arbitration proceedings; provided,
however, that the arbitrator(s) may exercise discretion to award costs,
including attorney’s fees, to the prevailing Party.  Without limiting any other
remedies that may be available under Applicable Laws, the arbitrator(s) shall
have no authority to award provisional remedies of any nature whatsoever, or
punitive, special, consequential, or any other similar form of damages.

 

17.5        Preliminary Injunctions.  Notwithstanding anything in this Agreement
to the contrary, a Party may seek a temporary restraining order or a preliminary
injunction or other equitable remedy from any court of competent jurisdiction in
order to prevent immediate and irreparable injury, loss, or damage on a
provisional basis, pending the decision of the arbitrator(s) on the ultimate
merits of any Dispute.

 

17.6        Patent Disputes.  Notwithstanding anything in this Agreement to the
contrary, any and all issues regarding the scope, construction, validity, and
enforceability of any Patent Rights in a country within the Territory shall be
determined in a court or other Governmental Authority of competent jurisdiction
under the applicable patent laws of such country.

 

17.7        Confidentiality.  All proceedings and decisions of the
arbitrator(s) shall be deemed Confidential Information of each of the Parties,
and shall be subject to Article 7.

 

ARTICLE 18 — FORCE MAJEURE

 

Neither Party shall be liable to the other for default or delay in the
performance of its obligations under this Agreement, if such default or delay
shall be caused directly or indirectly by accident, fire, flood, riot, war,
weather, act of God, embargo, strike, failure or delay of usual sources of
supply of materials, or delay of carriers or governmental orders or regulations,
or complete or partial shutdown of plant by any of the foregoing causes or other
causes beyond its reasonable control, provided the same are not due to the
negligence or willful misconduct of such Party and provided further that any
such default (“Force Majeure Event”), delay or failure shall be remedied by such
Party as soon as possible after the removal of the cause of such default,
failure or delay.  Obligations to pay amounts due under this Agreement shall not
be subject to the aforestated excuses.  If due to a Force Majeure Event Patheon
is unable to supply Depomed with the Product for a period exceeding ninety (90)
days then Depomed shall have the right to terminate this Agreement without
further cost and with immediate effect and upon written notice to Patheon.  At
the end of the first sixty (60) days during the persistence of the Force Majeure
Event Patheon shall reasonably determine whether it will be able to resume
supplying Product at the end of such ninety (90) days period and notify Depomed
in writing of such assessment.  If Patheon has concluded that it will be unable
to resume supplying Product at the end of such period, Depomed shall have the
right to terminate this Agreement upon

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

34

--------------------------------------------------------------------------------


 

thirty (30) days written notice to Patheon without further cost.  Patheon will
provide reasonable assistance during the technology transfer for the Product
upon termination due to force majeure.

 

ARTICLE 19 — NOTICES

 

Unless otherwise provided herein, any notice required or permitted to be given
hereunder or any proposal for any modification of this Agreement (hereinafter
collectively referred to as the “Correspondence”) shall be faxed, mailed by
overnight mail, mailed by certified mail, postage prepaid, or delivered by hand
to the Party or the individual to whom such Correspondence is required or
permitted to be given hereunder.  If mailed, any such Correspondence shall be
deemed to have been given five (5) Business Days from the date mailed, as
evidenced by the postmark at the point of mailing.  If delivered by hand or fax,
any such Correspondence shall be deemed to have been given when received by the
Party to whom such Correspondence is given, as evidenced by written and dated
receipt of the receiving Party.

 

All correspondence to Patheon shall be addressed as follows:

 

Patheon Puerto Rico, Inc.

State Road 670 Km 2.7

Manatí, PR 00674

Attention:  Legal Department

Telecopier No.: (787) 621-2525

Email address: joanna.bocanegra@patheon.com

 

 

With a copy to:

 

 

Patheon Inc.

 

 

4721 Emperor Boulevard

 

 

Research Triangle Park,

 

 

NC 27703

 

 

Attention:

 

 

Telecopier No.:

 

 

Email address:

 

 

All correspondence to Depomed shall be addressed as follows:

 

 

Depomed, Inc.

 

 

1360 O’Brien Drive

 

 

Menlo Park, California 94025

 

 

Attention: Vice President, General Counsel

 

 

Facsimile: (650) 462-9993

 

 

Either Party may change the address to which any correspondence to it is to be
addressed by notification to the other Party as provided herein.

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

35

--------------------------------------------------------------------------------


 

ARTICLE 20 — SECTIONS; HEADINGS; INTERPRETATION

 

The division of this Agreement into Articles, Sections, Subsections, and
Schedules and the insertion of headings are for convenience of reference only
and will not affect the interpretation of this Agreement.  Unless otherwise
indicated, any reference in this Agreement to a Section or Schedule refers to
the specified Section or Schedule to this Agreement.  In this Agreement, the
terms “this Agreement,” “hereof”, “herein,” “and hereunder” and similar
expressions refer to this Agreement and not to any particular part, Section or
Schedule of this Agreement.  Except as otherwise expressly stated or unless the
context otherwise requires, all references to the singular will include the
plural and vice versa.

 

ARTICLE 21 — SEVERABILITY

 

Should any part or provision of this Agreement be held unenforceable or in
conflict with Applicable Law, the invalid or unenforceable part or provision
shall be replaced with a provision that accomplishes, to the extent possible,
the original business purpose of such part or provision in a valid and
enforceable manner, and the remainder of this Agreement shall remain binding
upon the Parties.

 

ARTICLE 22 — WAIVER

 

No failure on the part of either Party to exercise, and no delay in exercising,
any right, privilege or power hereunder shall operate as a waiver or
relinquishment of the provision giving rise thereto; nor shall any single or
partial exercise by either Party of any right, privilege or power hereunder
preclude any other further exercise thereof, or the exercise of any other right,
privilege or power.

 

ARTICLE 23 — SURVIVAL

 

The provisions of Articles 1, 6 (for the period set forth therein), 8, 9 (for
the period set forth therein), and 15 through 27 and Sections 2.6 (last two
sentences only), 7.1 through 7.5, 10.4, 10.5, 11.1, 11.2, 11.4, 12.2.1, 12.2.3,
12.3, 13.1, and 14.3 shall survive the termination or expiration of this
Agreement.  [to be revised]

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

36

--------------------------------------------------------------------------------


 

ARTICLE 24 — ENTIRE AGREEMENT

 

This Agreement, together with the Schedules hereto, which are incorporated
herein by reference, constitute the entire Agreement between the Parties with
respect to the subject matter hereof, and no statement or other agreements, oral
or written, made prior to or at the signing hereof shall vary or modify the
written terms hereof, and neither Party shall claim any modification or
rescission of any provision hereof unless such modification or rescission is in
writing and signed by the other Party.  No terms, provisions or conditions of
any purchase order or other business form or written authorization used by
Depomed or Patheon will have any effect on the rights, duties, or obligations of
the Parties under or otherwise modify this Agreement, regardless of any failure
of Depomed or Patheon to object to the terms, provisions, or conditions unless
the document specifically refers to this Agreement, states that it is intended
to modify this Agreement, and is signed by both Parties.

 

ARTICLE 25 — NO THIRD PARTY BENEFIT OR RIGHT

 

For greater certainty, nothing in this Agreement will confer or be construed as
conferring on any third party any benefit or the right to enforce any express or
implied term of this Agreement.

 

ARTICLE 26 — USE OF DEPOMED’S NAME

 

Patheon will not make any use of Depomed’s name, trademarks or logo or any
variations thereof, alone or with any other word or words, without the prior
written consent of Depomed in its sole discretion.  Despite this, Depomed agrees
that Patheon may include Depomed’s name and logo in customer lists or related
marketing and promotional material for the purpose of identifying users of
Patheon’s Manufacturing Services.

 

ARTICLE 27 — EXECUTION IN COUNTERPARTS

 

This Agreement may be executed in two or more counterparts, by original or
facsimile signature, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

ARTICLE 28 — GOVERNING LAW

 

This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York, without regard to principles of
conflicts of law that would result in the application of the laws of any other
jurisdiction.

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the Effective Date.

 

PATHEON PUERTO RICO, INC.

 

DEPOMED, INC.

 

 

 

 

 

 

By:

/s/ Francisco R. Negron o

 

By:

/s/ James Schoeneck

Name:

Francisco R. Negron o

 

 

Name: James Schoeneck

Title:

VP Operations P.R.

 

Title:

CEO

 

LIST OF SCHEDULES

 

1.

 

SCHEDULE A — SPECIFICATIONS

2.

 

SCHEDULE B — MINIMUM RUN QUANTITY, ANNUAL VOLUME, AND PRODUCTION FEES

3.

 

SCHEDULE C — QUALITY AGREEMENT

4.

 

SCHEDULE D — CAPITAL EXPENDITURE AND EQUIPMENT AGREEMENT

5.

 

SCHEDULE E — API, API CREDIT VALUE, AND MAXIMUM CREDIT VALUE

6.

 

SCHEDULE F — QUARTERLY API INVENTORY REPORT

7.

 

SCHEDULE G — REPORT OF ANNUAL API INVENTORY RECONCILIATION AND CALCULATION OF
ACTUAL YIELD

8.

 

SCHEDULE H — STABILITY TESTING SERVICES AND PRICING

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

38

--------------------------------------------------------------------------------


 

Schedule A

SPECIFICATIONS

 

[***]

 

Redacted 121 pages

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

39

--------------------------------------------------------------------------------


 

Schedule B

MINIMUM RUN QUANTITY, ANNUAL VOLUME, AND PRODUCTION FEES FOR PROPOSAL
C-CGC-16206-R3

 

Gabapentin ER 300mg Tablets (PHN) — Bottle SKU

 

Bottle SKU

 

30’s

 

Tier (# of tablets)

 

[***]

 

[***]

 

[***]

 

Run Qty (bottles)

 

[***]

 

[***]

 

[***]

 

Mfg Run Qty (batches)

 

[***]

 

[***]

 

[***]

 

Pkg Run Qty (batches)

 

[***]

 

[***]

 

[***]

 

Price per bottle (USD)

 

[***]

 

[***]

 

[***]

 

 

Gabapentin ER 300 mg Tablets (PHN) — Bulk Packaging

 

Tier (# of tablets)

 

[***]

 

[***]

 

[***]

 

Run Qty (1,000’s tablets)

 

[***]

 

[***]

 

[***]

 

Min. Mfg Run Qty (batches)

 

[***]

 

[***]

 

[***]

 

Min. Bulk Pkg Run Qty (batches)

 

[***]

 

[***]

 

[***]

 

Price per 1,000 Bulk Tablets (USD)

 

[***]

 

[***]

 

[***]

 

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities Exchange Commission.

 

40

--------------------------------------------------------------------------------


 

Gabapentin ER 600 mg Tablets (PHN) — Bottle SKU’s

 

Tier (# of tablets)

 

[***]

 

[***]

 

[***]

 

[***]

 

Bottle SKU

 

19’s

 

90’s

 

300’s

 

19’s

 

90’s

 

300’s

 

19’s

 

90’s

 

300’s

 

19’s

 

90’s

 

300’s

 

Run Qty (bottles)

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Min. Mfg Run Qty (batches)

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Min. Pkg Run Qty (batches)

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Price per Bottle (USD)

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

Gabapentin ER 600 mg Tablets (PHN)- Bulk Packaging

 

Tier (# of tablets)

 

[***]

 

[***]

 

[***]

 

[***]

 

Run Qty (1,000’s tablets)

 

[***]

 

[***]

 

[***]

 

[***]

 

Min. Mfg Run Qty (batches)

 

[***]

 

[***]

 

[***]

 

[***]

 

Min. Bulk Pkg Run Qty (batches)

 

[***]

 

[***]

 

[***]

 

[***]

 

Price per 1,000 Bulk Tablets (USD)

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

41

--------------------------------------------------------------------------------


 

Key Technical Assumptions

 

1.                                      Manufacturing Assumptions

 

1.                   The manufacturing process at Patheon will closely follow
the process information provided by Depomed and experience to-date at the site.

 

2.                   The API, Gabapentin, has been categorized by Patheon as a
[***] and can be handled safely using existing equipment and facility at the
site.

 

3.                   The core tablet weights and manufacturing batch sizes for
Gabapentin Tablets, 2 strengths, proposed by Patheon are summarized in the
following table.  The formulation for the 2 strengths is different.

 

Strength

 

Core Weight

 

Batch Size

 

Theoretical Yield

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

4.                   Manufacturing process involves high shear wet granulation,
fluid bed drying, milling, final blending, compressing and aqueous film coating.

 

5.                   The manufacturing equipment train will consist of the
following equipment for both strengths:

 

·                  [***]

·                  [***]

·                  [***]

·                  [***]

·                  [***]

·                  [***]

 

6.                   There will be [***] granulation loads per batch for [***]
strength and [***] granulation loads per batch for the [***] strength, and will
be combined for final blending in the 75 cu.ft. V-Blender respectively.

 

7.                   Aqueous film coating will be completed in [***] and [***]
pan loads per batch in the 60” Vector Coater, for [***] and [***], respectively.

 

8.                   For each strength, a different color for aqueous film
coating is required.

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

42

--------------------------------------------------------------------------------


 

9.                   Various manufacturing campaigns are proposed as noted in
the Pricing Tables.

 

10.             The 2 strengths cannot be campaigned in the same manufacturing
run due to the difference in formulation and excipients for each respective
strength.

 

11.             For bulk packaging, the manufactured tablets will be packaged
into [***] at approximately [***] for both [***] and [***] strength tablets.

 

12.             A manufacturing yield of [***] is assumed.

 

2.                                      Packaging Assumptions

 

1.               Tablets will be packaged into various bottle SKU’s for both
strengths on Packaging Line 6 using the following equipment train;

 

Packaging Line 4 or 6

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

 

2.               The packaging configuration at launch for each respective
strength will be as follows (other configurations are contemplated and may be
launch by Depomed at a later date):

 

Bulk Product [***]

 

30’s Bottle [***]

 

90’s Bottle [***]

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

 

 

· [***]

 

· [***]

 

 

 

· [***]

 

· [***]

 

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

43

--------------------------------------------------------------------------------


 

3.               One common outsert is assumed for all bottle SKUs.

 

4.               Various packaging campaigns are proposed in the Pricing Tables.

 

3.                                      Testing Assumptions

 

1.               Testing for raw materials, packaging components and finished
product are based on the specifications and methods completed to-date at the
site. Testing is based on standard USP.

 

2.               Release testing includes appearance, ID, assay, related
substances, dissolution, water content, uniformity of dosage units and residual
solvents.

 

3.               Testing cost may be subject to change based on final
specifications and agreement between the two parties.

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

44

--------------------------------------------------------------------------------


 

Schedule C

QUALITY AGREEMENT

 

[TO BE ATTACHED AS SOON AS PRACTICABLE]

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

45

--------------------------------------------------------------------------------


 

Schedule D

CAPITAL EXPENDITURE AND EQUIPMENT AGREEMENT

 

CAPITAL EXPENDITURE AND EQUIPMENT AGREEMENT

THIS CAPITAL EXPENDITURE AND EQUIPMENT AGREEMENT (the “Agreement”) is made as of
March                   , 2011 (the “Effective Date”) between

 

DEPOMED, Inc. (“DEPOMED” or “DEPOMED”), a corporation organized under the laws
of the State of California, having its principal place of business at 1360
O’Brien Drive, Menlo Park, California  94025.

 

“DEPOMED”)

 

 

- and -

 

 

PATHEON PUERTO RICO, INC.,

 

a corporation organized  under the laws of the Commonwealth of Puerto Rico,
located at State Road 670 Km. 2.7, Manati, Puerto Rico 00674 (hereinafter
referred to as “PATHEON”)

 

BACKGROUND

 

DEPOMED and PATHEON are currently negotiating the terms of a Commercial
Manufacturing Services Agreement (the “MSA”) under which PATHEON will perform
certain manufacturing services (the “Services”) related to DEPOMED for Gralise
(the “Product”).  In order for PATHEON to perform the Services, certain capital
expenditures will be required for the purchase and installation of capital
equipment and facility improvements at PATHEON’s facility located at State Road
670 Km. 2.7 Manatí, Puerto Rico 00674 (the “Facility”).  The purpose of this
Agreement is to set out the parties’ agreement and undertakings regarding such
capital expenditures.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the rights conferred and the obligations
assumed herein, and intending to be legally bound, the parties hereby agree as
follows:

 

1.             Definitions

 

“DEPOMED EQUIPMENT” means the items listed in that category on Schedule A as
belonging to, owned or otherwise property of DEPOMED.

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

46

--------------------------------------------------------------------------------


 

“DEDICATED REQUIREMENTS” means the items listed in that category on Schedule A
that will be used exclusively for the services covered under the MSA by and
between DEPOMED and PATHEON.

 

“NON-DEDICATED REQUIREMENTS” means the items listed in that category on Schedule
A that can be used by PATHON for services other than those covered under the MSA
by and between DEPOMED and PATHEON.

 

2.             Expenditures

 

The DEPOMED shall be responsible for the cost of the Equipment as described on
Schedule A and all expenses and costs related to its installation and
qualifications at the Facility.

 

3.                                      Equipment

 

(a)          DEPOMED shall, at its expense, arrange to purchase (if not already
owned by DEPOMED) and deliver DEPOMED EQUIPMENT to the Facility including,
without limitation, all costs and expenses associated with transportation,
insurance and customs clearance (if applicable).

 

(b)                                 DEPOMED shall also be responsible for all
costs and expenses associated with the installation and installation
qualification / operational qualification and process qualification of DEPOMED
EQUIPMENT at the Facility, upon successful completion of the installation and
qualification DEPOMED EQUIPMENT shall be deemed to be in good working order and
shall be suitable to manufacture the Products in accordance with current Good
Manufacturing Practices

 

4.                                PATHEON Use of Equipment and Facility
Improvements

 

PATHEON may use the NON-DEDICATED REQUIREMENTS to manufacture products for third
parties without any compensation for this use owed to DEPOMED.  PATHEON will
indemnify and hold DEPOMED harmless from any claims which arise out of the use
of the NON-DEDICATED REQUIREMENTS subject to the MSA limitations of liablity.

 

5.                                Maintenance of Dedicated Requirements

 

(a)          PATHEON will at its expense perform routine repairs, preventive
maintenance, and calibration on the NON-DEDICATED REQUIREMENTS and the DEDICATED
REQUIREMENTS owned by DEPOMED.   Repair, maintenance, and calibration costs,
including the cost of spare part purchases or equipment upgrades requested by
DEPOMED will be invoiced to DEPOMED at PATHEON’s actual cost.  PATHEON will
conduct routine repairs and preventive maintenance of the DEDICATED REQUIREMETS
up to a maximum of $[***] per year.

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

47

--------------------------------------------------------------------------------


 

(b)         PATHEON will give DEPOMED reasonable access during normal working
hours for the inspection of the DEDICATED REQUIREMENTS.

 

(c)          PATHEON will keep the DEDICATED REQUIREMENTS free from
encumbrances, liens, and interests of third parties.

 

(d)         PATHEON will notify DEPOMED if any accident, loss of or damage
occurs to the DEDICATED REQUIREMENTS.

 

6.             Title and Risk of Loss of the Equipment and Facility Improvements

 

The DEDICATED REQUIREMENTS will be owned by DEPOMED, which will be the sole
legal and beneficial owner thereof.  Title and risk of loss to the NON-DEDICATED
REQUIREMENTS and the FACILITY IMPROVEMENTS, will be with PATHEON, which will be
the sole legal and beneficial owner thereof.  PATHEON will at all times keep the
DEDICATED REQUIREMENTS, the NON-DEDICATED REQUIREMENTS and the FACILITY
IMPROVEMENTS, insured at replacement cost, and PATHEON will replace any of these
items that are lost, damaged or destroyed.  PATHEON will name DEPOMED as an
additional insured on an insurance policy that covers the DEDICATED REQUIREMENTS
owned by DEPOMED.

 

7.             Term; Termination.

 

(a)                                  This Agreement will commence on the
Effective Date and will continue in effect until the expiration or termination
of the MSA, including any extensions thereof.  This Agreement will terminate
automatically if the parties have not executed all of the documents comprising
the Amendment to the MSA by TBD unless this date is extended by written
agreement of the parties.

 

(b)                                 Upon the expiration or termination of the
MSA for any reason, (a) DEPOMED shall offer PATHEON the first right option to
purchase the DEPOMED EQUIPMENT at fair market value, or (b) DEPOMED shall
remove, or arrange to remove, from the Facility at its expense all DEPOMED
EQUIPMENT that is not purchased by PATHEON and DEPOMED shall repair, or arrange
to repair, at its expense any damage to the Facility resulting from such
removal.

 

(c)                                  Removal of Equipment.  If this Agreement
expires or is terminated for any reason: (i) DEPOMED will remove, or arrange to
remove, from the Facility at its expense all DEDICATED REQUIREMENTS and any
Equipment not purchased by PATHEON and will repair or arrange to repair, at its
expense, any damage to the Facility resulting from this removal.

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

48

--------------------------------------------------------------------------------


 

8.             General

 

(a)                                  All monetary amounts are expressed in the
lawful currency of the United States of America.

 

(b)                                 This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York,
without regard to principles of conflicts of law that would result in the
application of the laws of any other jurisdiction.

 

(c)                                  This Agreement contains the entire
understanding of the parties about the subject matter herein and supersedes all
previous agreements (oral and written), negotiations and discussions.

 

(d)                                 The parties may modify or amend the
provisions hereof only by an instrument in writing duly executed by both of the
parties.

 

(e)                                  Neither party may assign or otherwise
transfer its rights or obligations hereunder without the prior written consent
of the other party.

 

(f)                                    This Agreement may be signed by facsimile
or in two counterparts, each of which when executed and delivered or
transmitted, will be considered an original and both of which together will
constitute one and the same instrument.

 

(g)                                 The “Background” section of this document is
expressly incorporated into the Agreement.

 

IN WITNESS WHEREOF the duly authorized representatives of the parties have
executed this Agreement.

 

DEPOMED, INC.

 

PATHEON PUERTO RICO, INC.

 

 

 

 

 

 

/s/ James Schoeneck

 

/s/ Francisco R. Negrono

Name:

James Schoeneck

 

Name:

Francisco R. Negrono

Title:

CEO

 

Title:

VP PR Operations

Date:

9/1/11

 

Date:

31-Aug-2011

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

49

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Item
#

 

Category

 

Item/Serial Number

 

Depomed
Number

 

Country
of Origin

 

Cost/Value

 

Client
Investment

 

1

 

Depomed Equipment (Dedicated)

 

[***]

 

etched “Gabapentin”

 

Patheon Caguas 1

 

[***]

 

[* **]

 

2

 

Depomed Equipment (Dedicated

 

[***]

 

0142

 

Patheon Caguas 1

 

[***]

 

[***]

 

3

 

Depomed Equipment (Dedicated

 

[***]

 

0143

 

Patheon Caguas 1

 

[***]

 

[***]

 

4

 

Depomed Equipment (Dedicated

 

[***]

 

0144

 

Patheon Caguas 1

 

[***]

 

[***]

 

5

 

Depomed Equipment (Dedicated

 

[***]

 

0145

 

Patheon Caguas 1

 

[***]

 

[***]

 

6

 

Depomed Equipment (Dedicated

 

[***]

 

0146

 

Patheon Caguas 1

 

[***]

 

[***]

 

7

 

Depomed Equipment (Dedicated

 

[***]

 

0147

 

Patheon Caguas 1

 

[***]

 

[***]

 

8

 

Depomed Equipment (Dedicated

 

[***]

 

0148

 

Patheon Caguas 1

 

[***]

 

[***]

 

9

 

Depomed Equipment (Dedicated

 

[***]

 

0149

 

Patheon Caguas 1

 

[***]

 

[***]

 

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

50

--------------------------------------------------------------------------------


 

10

 

Depomed Equipment (Dedicated

 

[***]

 

0150

 

Patheon Caguas 1

 

[***]

 

[***]

 

11

 

Depomed Equipment (Dedicated

 

[***]

 

etched “Gabapentin”

 

Patheon Caguas 1

 

[***]

 

[***]

 

12

 

Depomed Equipment (Non- Dedicated)

 

[***]

 

0140

 

Patheon Caguas 1

 

[***]

 

[***]

 

13

 

Depomed Equipment (Non-dedicated)

 

[***]

 

0222

 

Patheon Caguas 1

 

[***]

 

[***]

 

14

 

Depomed Equipment (Non-dedicated)

 

[***]

 

0221

 

Patheon Caguas 1

 

[***]

 

[***]

 

15

 

Depomed Equipment (Non-dedicated)

 

[***]

 

0219

 

Patheon Caguas 1

 

[***]

 

[***]

 

16

 

Depomed Equipment (Non-dedicated)

 

[***]

 

0220

 

Patheon Caguas 1

 

[***]

 

[***]

 

17

 

Depomed Equipment (Non-dedicated)

 

[***]

 

0217

 

Patheon Caguas 1

 

[***]

 

[***]

 

18

 

Depomed Equipment (Non-dedicated)

 

[***]

 

0218

 

Patheon Caguas 1

 

[***]

 

[***]

 

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

51

--------------------------------------------------------------------------------


 

19

 

Depomed Equipment (Non-dedicated)

 

[***]

 

0139

 

Patheon Caguas 1

 

[***]

 

[***]

 

20

 

Depomed Equipment (Non-dedicated)

 

[***]

 

0223

 

Patheon Caguas 1

 

[***]

 

[***]

 

21

 

Depomed Equipment (Non-dedicated)

 

[***]

 

0224

 

Patheon Caguas 1

 

[***]

 

 

 

22

 

Depomed Equipment (Non-dedicated)

 

[***]

 

0225

 

Patheon Caguas I

 

[***]

 

[***]

 

23

 

Depomed Equipment (Non-dedicated)

 

[***]

 

0226

 

Patheon Caguas 1

 

[***]

 

 

 

24

 

Depomed Equipment (Non-dedicated)

 

[***]

 

0141

 

Patheon Caguas 1

 

[***]

 

[***]

 

 

 

Total Cost/Value

 

 

 

 

 

 

 

[***]

 

[***]

 

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

52

--------------------------------------------------------------------------------


 

Schedule E

API, API CREDIT VALUE, AND MAXIMUM CREDIT VALUE

 

API

 

API

 

Supplier

 

 

· [***]

Gabapentin HCl

 

 

 

 

· [***]

 

API CREDIT VALUE

 

The API Credit Value for Product will be as follows:

 

Depomed’s actual average yearly cost for the API.

 

PRODUCT

 

API

 

API
CREDIT VALUE

 

Gralise

 

Gabapentin HCl

 

[***]

 

 

MAXIMUM CREDIT VALUE

 

Patheon’s liability for API calculated in accordance with Section 8.2.2 of the
Agreement for any Product in a Year will not exceed, in the aggregate, the
maximum credit value set forth below:

 

PRODUCT

 

MAXIMUM CREDIT VALUE

Gralise

 

[***] of the purchase price of Product delivered pursuant to Purchase Orders
submitted during the last [***]

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

53

--------------------------------------------------------------------------------


 

Schedule F

QUARTERLY API INVENTORY REPORT

 

TO:                  DEPOMED, INC.

 

FROM:            PATHEON PUERTO RICO, INC.

 

RE:                   API monthly inventory report under Section 5.6.1

 

Reporting quarter:

                                              

 

 

 

API on hand

 

at beginning of month:

                                            kg       (A)

 

 

 

API on hand

 

at end of month:

                                              kg      (B)

 

 

 

Quantity Received during month:

                                                kg     (C)

 

 

 

Quantity Dispensed(1) during month:

                                                   kg

 

(A + C – B)

 

 

 

Quantity Converted during month:

                                                 kg

 

(total API in Product produced

 

and not rejected, recalled or returned)

 

 

Capitalized terms used in this report have the meanings given to the terms in
the Agreement.

 

PATHEON PUERTO RICO, INC.

DATE:

 

 

Per:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

Excludes any (i) API this must be retained by Patheon as samples, (ii) API
contained in Product that must be retained as samples, and (iii) API used any
regulatory, stability, validation, or test batches manufactured during the Year.

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

54

--------------------------------------------------------------------------------


 

Schedule G

REPORT OF ANNUAL API INVENTORY RECONCILIATION AND CALCULATION
OF ACTUAL ANNUAL YIELD

 

TO:                  DEPOMED, INC.

 

FROM:            PATHEON PUERTO RICO, INC.

 

RE:                   API annual inventory reconciliation report and calculation
of Actual Annual Yield under Section 5.6

 

Reporting Year ending:

                                               

 

 

 

 

API on hand

 

 

at beginning of Year:

                                                    kg       (A)

 

 

 

 

API on hand

 

 

at end of Year:

                                                   kg       (B)

 

 

 

 

Quantity Received during Year:

                                                    kg       (C)

 

 

 

 

Quantity Dispensed(2) during Year:

                                                        kg        (D)

 

(A + C - B)

 

 

 

 

 

Quantity Converted during Year:                      

                                                       kg       (E)

 

(total API in Product produced

 

 

and not rejected, recalled or returned)

 

 

 

 

 

API Credit Value:

$                                                  / kg     (F)

 

 

 

 

Target Yield:

                                                     [***]  %   (G)

 

 

 

 

Actual Annual Yield:

                                                      %        (H)

 

((E / D) * 100)

 

 

 

 

 

Reimburse Amount (if any)

                                                     $

 

(G-H)*F*D

 

 

 

--------------------------------------------------------------------------------

(2) Excludes any (i) API this must be retained by Patheon as samples, (ii) API
contained in Product that must be retained as samples, and (iii) API used any
regulatory, stability, validation, or test batches manufactured during the Year.

 

 

Confidential Information, indicated by [***] has been omitted from this filing

 

and filed separately with the Securities and Exchange Commission.

 

55

--------------------------------------------------------------------------------


 

Based on the foregoing reimbursement calculation Patheon will reimburse Depomed
the amount of $                              .

 

Capitalized terms used in this report have the meanings given to the terms in
the Agreement.

 

 

DATE:

 

 

 

 

 

 

PATHEON PUERTO RICO, INC.

 

 

 

Per:

 

 

Name:

 

 

Title:

 

 

 

56

--------------------------------------------------------------------------------


 

Schedule H

STABILITY TESTING SERVICES AND PRICING

 

Patheon and Depomed will agree in writing on any stability testing to be
performed by Patheon on the Product.  Any agreement governing such testing will
specify the protocols applicable to the stability testing and the fees payable
by Depomed for this testing.

 

57

--------------------------------------------------------------------------------